Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of May 1, 2015 (this “Agreement”), to the Credit
Agreement, dated as of September 30, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among CIM Commercial Trust Corporation (the “Borrower”), certain
subsidiaries of the Borrower from time to time as guarantors, the lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender thereunder. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

WHEREAS, the Borrower and the Required Lenders propose to amend various
provisions of the Credit Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.   Amendments to Credit Agreement.  On the Second Amendment Effective
Date (as defined below), the Credit Agreement shall be, and hereby is, amended
to incorporate the changes marked on the copy of the Credit Agreement attached
hereto as Annex I.

 

SECTION 2.   Conditions to Effectiveness.  This Agreement shall not become
effective until the date on which the Administrative Agent shall have received
counterparts of this Agreement duly executed by each of the Loan Parties, the
Administrative Agent and the Required Lenders (such date being referred to
herein as the “Second Amendment Effective Date”).

 

SECTION 3.   Representations and Warranties.  Each of the Loan Parties reaffirms
and restates the representations and warranties made by it in Sections 5.01,
5.02, 5.03 and 5.04 of the Credit Agreement, in each case, after giving effect
to the amendments to the Credit Agreement contemplated hereby, and all such
representations and warranties are true and correct in all material respects on
the date of this Agreement with the same force and effect as if made on such
date (except to the extent (i) such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date and (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects
after giving effect to such qualification).  Each of the Loan Parties
additionally represents and warrants (which representations and warranties shall
survive the execution and delivery hereof) to the Administrative Agent, the
Swing Line Lender, the L/C Issuer and the Lenders that:

 

(a)   it has the power and authority to execute, deliver and perform this
Agreement and the transactions contemplated hereby and has taken or caused to be
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby;

 

--------------------------------------------------------------------------------


 

(b)   no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

 

(c)   this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and general equitable principles relating to
enforceability (regardless of whether enforcement is sought at law or equity);

 

(d)   no Default or Event of Default has occurred and is continuing; and

 

(e)   the execution, delivery and performance of this Agreement will not
(a) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Company is a party or affecting such Company or the
properties of such Company or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (b) violate any Law.

 

SECTION 4.   Affirmation of Guarantors.  Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement and all of the other Loan Documents, as such
are amended, restated, supplemented or otherwise modified from time to time in
accordance with their terms.

 

SECTION 5.   Costs and Expenses.  The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing), including, but
not limited to, the reasonable fees and disbursements of Kaye Scholer LLP,
counsel to the Administrative Agent.

 

SECTION 6.   Ratification.

 

(a)           The Credit Agreement, as amended by this Agreement, and the other
Loan Documents remain in full force and effect and are hereby ratified and
affirmed by the Loan Parties.  Each of the Loan Parties hereby (i) confirms and
agrees that the Borrower is truly and justly indebted to the Administrative
Agent, the Swing Line Lender, the L/C Issuer and the Lenders in the aggregate
amount of the Obligations without defense, counterclaim or offset of any kind
whatsoever, and (ii) reaffirms and admits the validity and enforceability of the
Credit Agreement, as amended by this Agreement, and the other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

(b)           This Agreement shall be limited precisely as written and, except
as expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent, the Swing Line
Lender, the L/C Issuer or any of the Lenders, or (ii) to prejudice any right or
remedy which the Administrative Agent, the Swing Line Lender, the L/C Issuer or
any of the Lenders may now have or have in the future against any Person under
or in connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.

 

SECTION 7.   Modifications.  Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

 

SECTION 8.   References.  The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.

 

SECTION 9.   Counterparts.  This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

 

SECTION 10.   Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

3

--------------------------------------------------------------------------------


 

SECTION 11.   Severability.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

SECTION 12.   Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 13.   Headings.  Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

[The remainder of this page left blank intentionally]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent, the Swing Line
Lender, the L/C Issuer and the Lenders have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name: David Thompson

 

 

Title: Chief Financial Officer

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CIM URBAN PARTNERS, L.P.

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name: David Thompson

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CIM URBAN HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name: David Thompson

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CIM URBAN REIT HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name: David Thompson

 

 

Title: Vice President and Chief Financial Officer

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Paley Chen

 

 

Name: Paley Chen

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Dennis Kwan

 

 

Name: Dennis Kwan

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name: Mark A. Muller

 

 

Title: Authorized Officer

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Aaron Lanski

 

 

Name: Aaron Lanski

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NA, as a Lender

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name: Frederick H. Denecke

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Angela Kara

 

 

Name: Angela Kara

 

 

Title: Assistant Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kenya Williams

 

 

Name: Kenya Williams

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mike Evans

 

 

Name: Mike Evans

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Nai Saefong

 

 

Name: Nai Saefong

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

 

Name: Kevin A. Stacker

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Christine Aharonian

 

 

Name: Christine Aharonian

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Leskovsky

 

 

Name: Stephen Leskovsky

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Rodgers

 

 

Name: Matthew Rodgers

 

 

Title: VP

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. , as a Lender

 

 

 

 

 

 

 

By:

/s/ Nancy Dal Bello

 

 

Name: Nancy Dal Bello

 

 

Title: Director

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A. , as a Lender

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title: Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Bob Bessen

 

 

Name: Bob Bessen

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Denise Bushee

 

 

Name: Denise Bushee

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name: Kenneth Chin

 

 

Title: Director Banking Products Services, US

 

[Signature Page to Second Amendment to CIM Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

CREDIT AGREEMENT

 

(see attached)

 

--------------------------------------------------------------------------------


 

ANNEX I

to Second Amendment to Credit Agreement

(marked against Credit Agreement

conformed through First Amendment)

 

 

Published CUSIP Number:  17179DAA8

 

CREDIT AGREEMENT

 

Dated as of September 30, 2014

 

among

 

CIM COMMERCIAL TRUST CORPORATION,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF
CIM COMMERCIAL TRUST CORPORATION

FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

BMO HARRIS BANK N.A.

CAPITAL ONE, NA

KEYBANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

The Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

45

1.03

Accounting Terms

 

46

1.04

Rounding

 

47

1.05

Times of Day; Rates

 

47

1.06

Letter of Credit Amounts

 

47

 

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

48

2.01

Committed Loans

 

48

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

48

2.03

Letters of Credit

 

50

2.04

Swing Line Loans

 

60

2.05

Prepayments

 

63

2.06

Termination or Reduction of Commitments

 

64

2.07

Repayment of Loans

 

64

2.08

Interest

 

65

2.09

Fees

 

65

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

66

2.11

Evidence of Debt

 

67

2.12

Payments Generally; Administrative Agent’s Clawback

 

68

2.13

Sharing of Payments by Lenders

 

69

2.14

Extension of Maturity Date

 

70

2.15

Increase in Facilities

 

72

2.16

Cash Collateral

 

74

2.17

Defaulting Lenders

 

75

 

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

78

3.01

Taxes

 

78

3.02

Illegality

 

83

3.03

Inability to Determine Rates

 

84

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

85

3.05

Compensation for Losses

 

87

3.06

Mitigation Obligations; Replacement of Lenders

 

88

3.07

Survival

 

88

 

 

 

 

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

88

4.01

Conditions of Initial Credit Extension

 

88

4.02

Conditions to all Credit Extensions

 

90

 

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

 

91

5.01

Existence, Qualification and Power

 

91

5.02

Authorization; No Contravention

 

92

5.03

Governmental Authorization; Other Consents

 

92

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

 

92

5.05

Financial Statements; No Material Adverse Effect

 

92

5.06

Litigation

 

93

5.07

No Default

 

93

5.08

Ownership of Property

 

93

5.09

Environmental Compliance

 

93

5.10

Insurance

 

93

5.11

Taxes

 

93

5.12

ERISA Compliance

 

94

5.13

Subsidiaries; Equity Interests; Companies

 

95

5.14

Margin Regulations; Investment Company Act

 

95

5.15

Disclosure

 

95

5.16

Compliance with Laws

 

95

5.17

Taxpayer Identification Number

 

96

5.18

OFAC; Designated Jurisdictions

 

96

5.19

Solvency

 

96

5.20

REIT Status

 

96

5.21

Unencumbered Properties

 

96

5.22

Anti-Money Laundering Laws; Anti-Corruption Laws

 

96

 

 

 

 

Article VI. AFFIRMATIVE COVENANTS

 

97

6.01

Financial Statements

 

97

6.02

Certificates; Other Information

 

98

6.03

Notices

 

99

6.04

Payment of Taxes

 

100

6.05

Preservation of Existence, Etc.

 

100

6.06

Maintenance of Properties

 

101

6.07

Maintenance of Insurance

 

101

6.08

Compliance with Laws

 

101

6.09

Books and Records

 

101

6.10

Inspection Rights

 

101

6.11

Use of Proceeds

 

101

6.12

Additional Unencumbered Properties and Guarantors

 

102

6.13

Compliance with Environmental Laws

 

102

6.14

Further Assurances

 

103

6.15

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

 

103

6.16

Anti-Corruption Laws

 

103

 

 

 

 

Article VII. NEGATIVE COVENANTS

 

103

7.01

Liens

 

103

7.02

Investments

 

104

7.03

Indebtedness

 

105

7.04

Fundamental Changes; Dispositions

 

105

7.05

Minimum Property Condition

 

105

7.06

Restricted Payments

 

105

7.07

Change in Nature of Business

 

106

7.08

Transactions with Affiliates

 

106

 

ii

--------------------------------------------------------------------------------


 

7.09

Burdensome Agreements

 

106

7.10

Use of Proceeds

 

107

7.11

Financial Covenants

 

107

7.12

Accounting Changes

 

108

7.13

Amendments of Organization Documents

 

108

7.14

Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws

 

108

 

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

 

108

8.01

Events of Default

 

108

8.02

Remedies Upon Event of Default

 

111

8.03

Application of Funds

 

111

 

 

 

 

Article IX. ADMINISTRATIVE AGENT

 

113

9.01

Appointment and Authority

 

113

9.02

Rights as a Lender

 

113

9.03

Exculpatory Provisions

 

113

9.04

Reliance by Administrative Agent

 

114

9.05

Delegation of Duties

 

115

9.06

Resignation of Administrative Agent

 

115

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

116

9.08

No Other Duties, Etc.

 

117

9.09

Administrative Agent May File Proofs of Claim

 

117

9.10

Guaranty Matters

 

117

9.11

Lender Swap Agreements and Lender Cash Management Agreements

 

118

 

 

 

 

Article X. CONTINUING GUARANTY

 

118

10.01

Guaranty

 

118

10.02

Rights of Lenders

 

119

10.03

Certain Waivers

 

119

10.04

Obligations Independent

 

119

10.05

Subrogation

 

120

10.06

Termination

 

120

10.07

Subordination

 

120

10.08

Stay of Acceleration

 

121

10.09

Condition of the Companies

 

121

10.10

Contribution

 

121

10.11

Keepwell

 

122

 

 

 

 

Article XI. MISCELLANEOUS

 

122

11.01

Amendments, Etc.

 

122

11.02

Notices; Effectiveness; Electronic Communications

 

125

11.03

No Waiver; Cumulative Remedies; Enforcement

 

127

11.04

Expenses; Indemnity; Damage Waiver

 

128

11.05

Payments Set Aside

 

130

11.06

Successors and Assigns

 

131

11.07

Treatment of Certain Information; Confidentiality

 

136

11.08

Right of Setoff

 

137

11.09

Interest Rate Limitation

 

137

 

iii

--------------------------------------------------------------------------------


 

11.10

Counterparts; Effectiveness

 

137

11.11

Survival of Representations and Warranties

 

138

11.12

Severability

 

138

11.13

Replacement of Lenders

 

138

11.14

Governing Law; Jurisdiction; Etc.

 

139

11.15

Waiver of Jury Trial

 

140

11.16

No Advisory or Fiduciary Responsibility

 

140

11.17

Electronic Execution of Assignments and Certain Other Documents

 

141

11.18

USA PATRIOT Act

 

141

11.19

Releases of Guarantors

 

142

11.20

ENTIRE AGREEMENT

 

145

 

 

 

SCHEDULES

 

 

 

1.01

Closing Date Unencumbered Properties

 

 

2.01

Commitments and Applicable Percentages

 

 

5.12(d)

Pension Plans

 

 

5.13

Subsidiaries; Jurisdiction of Incorporation/Organization

 

 

7.08

Affiliate Transactions

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

[Delayed Draw] Term Note

 

 

C-2

Revolving Credit Note

 

 

D

Compliance Certificate

 

 

E-1

Assignment and Assumption

 

 

E-2

Administrative Questionnaire

 

 

F

Joinder Agreement

 

 

G

U.S. Tax Compliance Certificates

 

 

H

Solvency Certificate

 

 

I

Designation Notice

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of September 30, 2014, among CIM COMMERCIAL TRUST CORPORATION, a
Maryland corporation (the “Borrower”), certain subsidiaries of the Borrower from
time to time party hereto, as Guarantors, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide a senior unsecured revolving
credit facility and term loans, and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accepting Lenders” has the meaning specified in Section 11.01.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional Obligations” means all obligations arising under Lender Swap
Agreements or Lender Cash Management Agreements.

 

“Adjusted Consolidated EBITDA” means, for a given Calculation Period,
Consolidated EBITDA for such Calculation Period, less the aggregate Capital
Expenditure Reserve for all Properties during such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affected Facility” has the meaning specified in Section 11.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Aggregate Deficit Amount” has the meaning specified in Section 10.10.

 

“Aggregate Excess Amount” has the meaning specified in Section 10.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

 

Revolver Usage

 

Applicable Fee Rate

 

< 50%

 

0.25

%

> 50%

 

0.15

%

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time; (b) in respect
of the Delayed Draw Term Facility, with respect to any Delayed Draw Term Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Delayed Draw Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Delayed Draw Term Lender’s
Delayed Draw Term Commitment at such time, subject to adjustment as provided in
Section 2.17, and (ii) thereafter, the principal amount of such Delayed Draw
Term Lender’s Delayed Draw Term Loans at such time, (c) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17; and
(d) in respect of all Facilities, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facilities
represented by (i) on or prior to the Closing Date, the sum of (x) such Lender’s
Term Commitment at such time plus (y) such Lender’s Delayed Draw Term
Commitment, subject to adjustment as provided in Section 2.17, plus (z) such
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.17, (ii) during the period from the Closing Date through
the earlier of the last day of the Availability Period with respect to the
Delayed Draw Term Facility and the date on which the Delayed Draw Term Loans are
made, the sum of (x) the aggregate principal amount of such Lender’s Term Loans
at such time plus (y) such Lender’s Delayed Draw Term Commitment plus (z) such
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.17, and (iii) thereafter, the sum of (x) the aggregate
principal amount of such Lender’s Term Loans at such time plus (y) the aggregate
principal amount of such Lender’s Delayed Draw Term Loans plus (z) such Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Commitments in respect of the applicable Facility have
expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility or in respect of all Facilities shall be determined based on
the Applicable Percentage of such Lender in respect of the applicable Facility
or in respect of all Facilities, as applicable, most recently in effect, giving
effect to any subsequent assignments made in accordance with the terms of this
Agreement.  The

 

2

--------------------------------------------------------------------------------


 

initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan,
Base Rate Loan, Letter of Credit Fee and Facility Fee, as the case may be:

 

(a)                                 until the Investment Grade Pricing Effective
Date, the applicable rate per annum set forth below, based upon the range into
which the Maximum Leverage Ratio then falls in accordance with the following
table (the “Leverage-Based Applicable Rate”):

 

 

 

 

 

Revolving Credit Facility

 

Term Facilities

 

Pricing
Level

 

Maximum
Leverage
Ratio

 

Eurodollar
Rate and
Letter of
Credit
Margin

 

Base Rate
Margin

 

Eurodollar
Rate
Margin

 

Base Rate
Margin

 

Category 1

 

<30%

 

1.20

%

0.20

%

1.15

%

0.15

%

Category 2

 

≥30% - <40%

 

1.35

%

0.35

%

1.30

%

0.30

%

Category 3

 

≥40% - <50%

 

1.50

%

0.50

%

1.45

%

0.45

%

Category 4

 

≥50% - <55%

 

1.70

%

0.70

%

1.65

%

0.65

%

Category 5

 

≥ 55%

 

2.00

%

1.00

%

1.95

%

0.95

%

 

The Maximum Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(a), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Maximum Leverage Ratio shall be effective from and including the first Business
Day immediately following the date when the Administrative Agent receives such
financial statements and related Compliance Certificate indicating such change
but excluding the effective date of the next such change.  Notwithstanding the
foregoing, if either the financial statements or related Compliance Certificate
are not delivered when due in accordance with Section 6.01 and Section 6.02(a),
respectively, then the highest pricing (at Pricing Level Category 5) shall apply
as of the first Business Day after the date on which such financial statements
and related Compliance Certificate were required to have been delivered and
shall continue to apply until the first Business Day immediately following the
date such financial statements and related Compliance Certificate are delivered
in accordance with Section 6.01 and Section 6.02(a), respectively, whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Maximum
Leverage Ratio contained in such Compliance Certificate.  The Applicable Rate in
effect from the Closing Date through the first Business Day immediately
following the date financial statements and a Compliance Certificate are
required to be delivered pursuant to Section 6.01 and Section 6.02(a),
respectively, for the fiscal quarter ending December 31, 2014 shall be at

 

3

--------------------------------------------------------------------------------


 

Pricing Level Category 1.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b); or

 

(b)                                 at all times on and after the Investment
Grade Pricing Effective Date, the applicable rate per annum set forth below,
based upon such Debt Ratings as set forth below applicable on such date (the
“Ratings-Based Applicable Rate”):

 

 

 

 

 

Revolving Credit Facility

 

Term Facilities

 

Pricing
Level

 

Debt Ratings
(S&P /
Moody’s):

 

Facility
Fee

 

Eurodollar Rate
and Letter of
Credit Margin

 

Base
Rate
Margin

 

Eurodollar
Rate
Margin

 

Base Rate
Margin

 

Category 1

 

> A- / A3

 

0.125

%

0.875

%

0.000

%

0.950

%

0.000

%

Category 2

 

BBB+ / Baa1

 

0.150

%

0.925

%

0.000

%

1.025

%

0.025

%

Category 3

 

BBB / Baa2

 

0.200

%

1.050

%

0.050

%

1.200

%

0.200

%

Category 4

 

BBB- / Baa3

 

0.250

%

1.250

%

0.250

%

1.450

%

0.450

%

Category 5

 

< BBB- / Baa3 (or unrated)

 

0.300

%

1.650

%

0.650

%

1.900

%

0.900

%

 

For purposes hereof, the term “Debt Rating” refers to the long term unsecured
senior, non-credit enhanced corporate debt rating (regardless of watch status)
of the Borrower by S&P and/or Moody’s (collectively, the “Debt Ratings”);
provided if at any time the Borrower has two (2) Debt Ratings, and such Debt
Ratings are not equivalent, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P), the
Applicable Rate shall be determined based on the higher of the Debt Ratings; and
(B) if the difference between such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P) or more, the Applicable Rate shall be
determined based on the Debt Rating that is one lower than the higher Debt
Rating.  If at any time after the Investment Grade Pricing Effective Date the
Borrower has no Debt Ratings, then the Applicable Rate shall be at Pricing Level
Category 5.  Initially, the Ratings-Based Applicable Rate shall be determined
based upon the Debt Ratings specified in the certificate delivered pursuant to
clause (ii) of the definition of “Investment Grade Pricing Effective Date”. 
Thereafter, each change in the Ratings-Based Applicable Rate resulting from a
publicly announced change in a Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

4

--------------------------------------------------------------------------------


 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Delayed Draw Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan,
a Delayed Draw Term Loan or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, each in its capacity as a joint lead arranger and joint
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
CIM Urban Partners, L.P. and of PMC Commercial Trust and their respective
Subsidiaries for the year ended December 31, 2013 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of CIM Urban Partners, L.P. and of PMC Commercial Trust and their
respective Subsidiaries.

 

“Availability Period” means, (a) in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Facility pursuant to Section 2.06, and (iii) the date of
termination of the commitment of all of the Revolving Credit Lenders to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02 and (b) in respect of the Delayed
Draw Term Facility, the period from and including the Closing Date to the
earliest of (i) July 1, 2015, (ii) the Maturity Date for the Delayed Draw Term
Facility, and (iii) the date of termination of the commitment of each Delayed
Draw Term Lender to make Delayed Draw Term Loans pursuant to Section 8.02.

 

5

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

 

“Calculation Period” means any period of four (4) full consecutive fiscal
quarters of the Borrower and its Subsidiaries.

 

“Capital Expenditure Reserve” means, for any Calculation Period, an amount equal
to:

 

(a)                                 $0.25 per square foot for each office
Property;

 

(b)                                 $0.10 per square foot for each warehouse,
industrial or distribution Property;

 

(c)                                  $0.15 per square foot for each retail
Property;

 

(d)                                 $0.20 per square foot for each flex
office/industrial Property;

 

(e)                                  $200.00 multiplied by the number of units
in each residential Property; and

 

(f)                                   4% of the average of the quarterly gross
revenues of each hotel Property for the applicable Calculation Period.

 

6

--------------------------------------------------------------------------------


 

For purposes of determining a Property’s Capital Expenditure Reserve, the
property type (retail, office, etc.) will be determined for the Property as a
whole based on the source of the majority of the Property’s Gross Revenue (as
determined in good faith by the Borrower).

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Credit Lenders, as collateral for L/C Obligations or obligations of
the Revolving Credit Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of:

 

(a)                                 direct obligations of the United States, any
state, district or territory of the United States or any member of the European
Union or any political subdivision, agency or instrumentality thereof or
obligations guaranteed or insured by the United States, any state, district or
territory of the United States or any member of the European Union or any
political subdivision, agency or instrumentality thereof, in each case, having
maturities of not more than two years from the date of acquisition thereof;

 

(b)                                 demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(A) is a Lender (or was a Lender at the time such deposit, certificate or
acceptance was acquired) or (B) has combined capital and surplus of at least
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated at least “A-2” by Moody’s or at least “A” by S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency), in each case with maturities of not more than one year from the date of
acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of the United States (or any state, district or
territory thereof) or by any foreign country recognized by the United States and
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-2” (or the then equivalent grade) by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency), in each case with maturities
of not more than 270 days from the date of acquisition thereof;

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (a) and (b) above entered into with
a bank meeting the qualifications described in clause (b) above;

 

(e)                                  Indebtedness issued by Persons with a
rating of at least “A-2” by Moody’s or “A” by S&P (or reasonably equivalent
ratings of another internationally recognized

 

7

--------------------------------------------------------------------------------


 

rating agency), in each case, with maturities not exceeding one year from the
date of acquisition; and

 

(f)                                   investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and substantially all of the portfolios
of which consist of Investments of the character, quality and maturity described
in clauses (a), (b) and (d) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements; provided
further that for any of the foregoing to be included as a “Lender Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Designation Notice
to the Administrative Agent on or prior to the time of such determination.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of any of a Lender, in its
capacity as a party to such Cash Management Agreement, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of any of a Lender.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other
than Permitted Investors, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the equity securities of Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis; or

 

8

--------------------------------------------------------------------------------


 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); unless, in
each case, the Permitted Investors have, at such time, the right or ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors or equivalent governing body of Borrower;
or

 

(c)                                  CIM Holdings, Inc., CIM Group LLC, CIM
Service Provider, LLC, or any Person Controlled by, or under common Control
with, any of the foregoing fails to be the manager of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means a Term Commitment, a Delayed Draw Term Commitment or a
Revolving Credit Commitment, as the context may require.

 

“Committed Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a
Delayed Draw Term Borrowing, as the context may require.

 

“Committed Loan” means a Term Loan, a Delayed Draw Term Loan or a Revolving
Credit Loan, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means the Borrower and its Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Companies (including
the Companies’ Ownership Share of the provision for federal, state, local and
foreign incomes taxes of each Unconsolidated Affiliate), (iii) non-cash charges
and expenses of the Companies reducing Consolidated Net Income for such period
(excluding any non-cash charge or expense that results in an accrual of a
reserve for a cash charge in any future period), (iv) the Companies’ Ownership
Share of non-cash charges and expenses of Unconsolidated Affiliates (excluding
any non-cash charge or expense that results in an accrual of a reserve for a
cash charge in any future period), (v) acquisition closing costs of the
Companies that were capitalized prior to FAS 141-R reducing such Consolidated
Net Income (including the Companies’ Ownership Share of acquisition closing
costs of Unconsolidated Affiliates that were capitalized prior to FAS 141-R
reducing such Consolidated Net Income), (vi) depreciation and amortization
expense of the Companies (including the Companies’ Ownership Share of
depreciation and amortization expense of each Unconsolidated Affiliate) and
asset write downs and write offs (including in respect of goodwill and
intangible assets), (vii) one-time costs and expenses relating to the
effectiveness of the Facilities and the transactions relating thereto and
(viii) proceeds of rent loss and business interruption insurance received by the
Companies, plus the Companies’ Ownership Share of proceeds of rent loss and
business interruption insurance received by its Unconsolidated Affiliates and
minus (b)(i) non-cash items of the Companies increasing such Consolidated Net
Income (other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iii) of this definition, except to the extent such
reversal results from a cash payment) and (ii) the Companies’ Ownership Share of
non-cash items of Unconsolidated Affiliates increasing such Consolidated Net
Income (other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iv) of this definition, except to the extent such
reversal results from a cash payment).

 

“Consolidated Fixed Charges” means, for any Person for any period, the sum,
without duplication, of (a) Consolidated Interest Expense, (b) scheduled
payments of principal on Consolidated Total Indebtedness (excluding any balloon,
bullet or similar payments payable on maturity of any such Consolidated Total
Indebtedness), (c) the amount of cash dividends or distributions paid or
required to be paid by any Company (other than to another Company or in
connection with any prepayment, redemption or purchase offer) during such period
in respect of its preferred equity interests and (d) the Companies’ Ownership
Share of the amount of dividends or distributions paid or required to be paid by
any Unconsolidated Affiliate during such period in respect of its preferred
equity interests (to Persons other than (i) a Company or (ii) an Unconsolidated
Affiliate in which the percentage of equity interests of such Unconsolidated
Affiliate owned by the Companies is greater than or equal to the percentage of
equity interests owned by the Companies in the Unconsolidated Affiliate paying
the dividend or distribution).

 

10

--------------------------------------------------------------------------------


 

“Consolidated Implied Unsecured Interest Expense” means, for any period, (a) the
amount of interest that would be due on all Unsecured Debt during such period at
a per annum interest rate equal to the greater of (i) the actual rate of
interest payable thereon and (ii) six percent (6.00%) minus (b) the net amount
of cash payments received by the Companies under interest rate swap contracts to
the extent the notional amount hedged thereunder is in respect of Unsecured Debt
during such period.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) total interest expense (including, for the avoidance of doubt,
capitalized interest) of the Companies for such period determined on a
consolidated basis in accordance with GAAP plus (b) the Companies’ Ownership
Share of total interest expense (including, for the avoidance of doubt,
capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP; provided that Consolidated Interest Expense
for any period shall be reduced by (i) any cash interest income received by the
Companies during such period not otherwise included in the Consolidated Net
Income for such period and (ii) the net amount of cash payments received by the
Companies under interest rate swap contracts during such period.  “Consolidated
Interest Expense” shall (a) be determined without regard to the effects thereon
of (i) FASB ASC-860 with respect to non-cash portion of interest expense arising
from transfer or servicing of financial assets and FASB ASC 470-20 with respect
to the non-cash portion of interest expense attributable to convertible
indebtedness and (ii) non-cash charges including, but not limited to, the
amortization of debt issue costs, premiums, discounts, intangible assets, or
intangible liabilities, or any non-cash charges or write-offs related to the
restructuring, modification or extinguishment of debt  in accordance with FASB
ASC 470-50 or FASB ASC 470-60 and (b) exclude onetime cash payments including,
but not limited to, debt issue costs, pre-payment penalties, defeasance, yield
maintenance, legal costs.

 

“Consolidated Net Income” means, with respect to any period, the sum of (a) the
net income (or loss) of the Companies for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary, unusual
or non-recurring gain (or extraordinary, unusual or non-recurring loss) realized
during such period by any Company, plus (b) the Companies’ Ownership Share of
the net income (or loss) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP, excluding any extraordinary or non-recurring
gain (or extraordinary or non-recurring loss) realized during such period by
such Unconsolidated Affiliate.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate amount of all Indebtedness of the
Companies that would be reflected on a consolidated balance sheet of the
Companies as of such date plus (b) the Companies’ Ownership Share of the
aggregate amount of all Indebtedness of each Unconsolidated Affiliate that would
be reflected on a balance sheet of such Unconsolidated Affiliate.  For the
avoidance of doubt, Consolidated Total Indebtedness will be determined without
duplication of any amounts constituting Off-Balance Sheet Arrangements of any
Company that would be included as Indebtedness under both clause (a) and clause
(b) of this definition.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

11

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Joint Venture” means a Subsidiary of the Borrower (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Borrower
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (b) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), and the sale
or financing of such Property is substantially controlled by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, subject to customary provisions set
forth in the organizational documents of the Specified Subsidiary with respect
to refinancings or rights of first refusal granted to other equity holders of
the Specified Subsidiary and (c) is not a Wholly-Owned Subsidiary of the
Borrower.  For purposes of the preceding sentence, the sale or financing of a
Property owned or ground leased by a Specified Subsidiary (either directly or
through a Controlled Joint Venture Subsidiary) shall be deemed to be
substantially controlled by the Borrower or a Wholly-Owned Subsidiary of the
Borrower if the Borrower or such Wholly-Owned Subsidiary has the ability to
exercise a buy-sell right in the event of a disagreement regarding the sale or
financing of such Property and pursuant to such exercise cause such Property to
be owned or ground leased directly by the Borrower or a Wholly-Owned Subsidiary
of the Borrower.

 

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a Wholly-Owned Subsidiary of such Controlled Joint Venture (the “Specified CJV
Subsidiary”) that is organized under the laws of the United States or a state
thereof or the District of Columbia (and each Subsidiary of such Controlled
Joint Venture that directly or indirectly owns any Equity Interests in the
Specified CJV Subsidiary that is also organized under the laws of the United
States or a state thereof or the District of Columbia).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons to whom the Obligations are owing.

 

“Current Appraisal” means, as of any date of determination with respect to any
Property, an MAI appraisal setting forth the “as is” estimated value of such
Property, which appraisal is dated as of a date that is no more than twelve
months prior to such date of determination and is in form, and is prepared by an
independent appraisal firm, that is satisfactory to the Administrative Agent.

 

“Current Value” means as at any date of determination:

 

(a)                                 with respect to any asset (other than any
Property) of a Company, the amount of such asset as required to be shown on a
consolidated balance sheet of the

 

12

--------------------------------------------------------------------------------


 

Companies prepared in accordance with GAAP, except for deferred rent receivable
and charges and intangible assets and liabilities, the amount of which will be
zero;

 

(b)                                 with respect to any Property for which there
is a Current Appraisal, the “as is” estimated value of such Property as set
forth in a Current Appraisal plus undepreciated capital expenditures since the
date of determination in the Current Appraisal;

 

(c)                                  with respect to any Property for which
there is no Current Appraisal, (i) if such Property has been owned or ground
leased by a Company for less than twelve months, the Purchase Price plus
undepreciated capital expenditures for such Property since the date of
acquisition thereof or (ii) if such Property has been owned or ground leased by
a Company for at least twelve months, zero; and

 

(d)                                 with respect to any asset owned or ground
leased by an Unconsolidated Affiliate, the Companies’ Ownership Share of the
Current Value of such asset (with such Current Value calculated as if such asset
were owned or ground leased by a Company).

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of funds, environmental claims, breach of
representations or warranties, incurrence of impermissible liens, filing of a
voluntary bankruptcy petition, impermissible transfers or dispositions, failure
to pay taxes and insurance, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of real estate.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Base Rate Loans and Eurodollar Rate Loans, an interest rate
equal to (i) the Base Rate, plus (ii) the Applicable Rate then applicable for
Base Rate Loans under the Revolving Credit Facility, plus (iii) 2.00% per annum,
(b) when used with respect to a Base Rate Loan, an interest rate equal to
(i) the Base Rate, plus (ii) the Applicable Rate then applicable for Base Rate
Loans for the Facility under which such Loan was made, plus (iii) 2.00% per
annum, (c) when used with respect to a Eurodollar Rate Loan, an interest rate
equal to (i) the Eurodollar Rate, plus (ii) the Applicable Rate then applicable
for Eurodollar Rate Loans for the Facility under which such Loan was made, plus
(iii) 2.00% per annum and (d) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate then applicable for Letter of Credit Fees,
plus 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required

 

13

--------------------------------------------------------------------------------


 

to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Swing Line Loans or amounts
payable pursuant to Section 11.04(c)) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Delayed Draw Term Borrowing” means a borrowing consisting of simultaneous
Delayed Draw Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Delayed Draw Term
Lenders pursuant to Section 2.01(c).

 

“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make Delayed Draw Term Loans to the Borrower pursuant to
Section 2.01(c) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Delayed Draw Term Lender’s name on
Schedule 2.01 under the caption “Delayed Draw Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to

 

14

--------------------------------------------------------------------------------


 

which such Delayed Draw Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Delayed Draw Term Facility” means, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Delayed Draw Term Commitments at such time and (ii) the aggregate amount of the
Delayed Draw Term Loans of all Delayed Draw Term Lenders outstanding at such
time and (b) thereafter, the aggregate amount of Delayed Draw Term Loans of all
Delayed Draw Term Lenders outstanding at such time.  On the Closing Date the
Delayed Draw Term Facility is $75,000,000.

 

“Delayed Draw Term Lender” means (a) at any time during the Availability Period
in respect of the Delayed Draw Term Facility, any Lender that has a Delayed Draw
Term Commitment or a Delayed Draw Term Loan at such time and (b) thereafter, any
Lender that holds a Delayed Draw Term Loan at such time.

 

“Delayed Draw Term Loan” means an advance made by a Delayed Draw Term Lender
under the Delayed Draw Term Facility.

 

“Delayed Draw Term Note” means a promissory note made by the Borrower in favor
of a Delayed Draw Term Lender evidencing Delayed Draw Term Loans made by such
Delayed Draw Term Lender, substantially in the form of Exhibit C-1.

 

“Delayed Draw Term Unused Fee” has the meaning specified in Section 2.09(b).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or its government, is the subject of any Sanction.

 

“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit I.

 

“Direct Owner” means each Subsidiary of the Borrower that directly owns or is
the ground lessee of an interest in any Property.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Institution” means a Person that is a competitor of the Companies
that is specifically identified by name on a list provided to the Administrative
Agent on or prior to the Closing Date and posted on the Platform, as such list
may be updated from time to time after the Closing Date upon the written request
of the Borrower to the Administrative Agent and consented to in writing by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed (but no such identification shall apply retroactively to a Person
that already acquired and continues to hold (or has and remains committed to
acquire, without giving retroactive effect to any such commitment) an assignment
or participation interest, provided that

 

15

--------------------------------------------------------------------------------


 

any such Person shall not be permitted to acquire additional Loans,
participations or other interests in the Facility), and posted on the Platform.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means ground lease with respect to a Property executed
by a Loan Party, Controlled Joint Venture or Controlled Joint Venture
Subsidiary, as lessee as to which no default or event of default has occurred or
with the passage of time or the giving of notice would occur and containing the
following terms and conditions: (a) a remaining term (inclusive of any
unexercised extension options) of thirty-five (35) years or more from the date
the Property is included as an Unencumbered Property; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of the Borrower, any other Company or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) obligations under any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

16

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Loan Party or any ERISA Affiliate; or (i) a failure by a Loan Party or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by a Loan Party
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“Eurodollar Illegality Event” has the meaning specified in Section 3.02.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

17

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal or not permitted under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Obligors) at the time the Guarantee of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such

 

18

--------------------------------------------------------------------------------


 

Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Facilities” means the credit facilities provided pursuant to (a) that
certain Credit Agreement dated as of February 6, 2012, by and among CIM Urban
Partners, L.P., as borrower, Bank of America, as administrative agent, swing
line lender, L/C issuer and a lender, and the other lenders from time to time
party thereto, as amended, (b) that certain Credit Agreement dated as of
August 28, 2013, by and among CIM Urban Partners, L.P., as borrower, Bank of
America, as administrative agent, swing line lender, L/C issuer and a lender,
and the other lenders from time to time party thereto, as amended, restated,
modified, refinanced or extended from time to time, and (c) that certain Amended
and Restated Credit Agreement dated as of December 28, 2010 by and among the
Borrower, certain subsidiaries thereof as co-borrowers, JPMorgan Chase Bank,
N.A. and administrative agent and the lenders party thereto.

 

“Extension Notice” has the meaning specified in Section 2.14(a).

 

“Facilities” means the Term Facility, the Delayed Draw Term Facility and the
Revolving Credit Facility.

 

“Facility” means the Term Facility, the Delayed Draw Term Facility or the
Revolving Credit Facility, as the context may require.

 

“Facility Fee” has the meaning specified in Section 2.09(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated July 18, 2014, among the
Borrower, the Arrangers, Bank of America and JPMorgan Chase Bank, N.A.

 

“First Amendment” means the First Amendment to this Agreement, dated as of
January 14, 2015 among the Loan Parties, the Administrative Agent and the
Lenders party thereto.

 

19

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” has the meaning set forth in Section 2 of the
First Amendment.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is Revolving Credit Lender that is
a Defaulting Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Revolving
Credit Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means, with respect to a Person, the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), in each case, with competent
jurisdiction over such Person.

 

“Gross Revenues” means, with respect to any Property, all revenues of any kind
derived from owning or operating such real estate property determined in
accordance with GAAP.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into

 

20

--------------------------------------------------------------------------------


 

for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantors” means (a) at all times, CIM Urban Partners, L.P., (b) with respect
to Unencumbered Property Subsidiaries other than CIM Urban Partners, L.P.,
(i) at all times prior to an Investment Grade Release, each such other
Unencumbered Property Subsidiary and (ii) upon and at all times following an
Investment Grade Release, each such other Unencumbered Property Subsidiary (if
any) that is a borrower or guarantor of, or otherwise obligated in respect of,
any Unsecured Debt (other than (x) Indebtedness under the Facilities and (y) in
the case of an Indirect Owner, unsecured Guarantees of Non-Recourse Debt of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Exceptions), and only for so long as
such Subsidiary remains obligated in respect of such Unsecured Debt, in each
case, together with their successors and permitted assigns, and in each case
under clauses (b)(i) and (b)(ii), to the extent such Subsidiary has not been
released from its obligations hereunder in accordance with Section 11.19, and
(c) with respect to the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations under
Lender Swap Agreements and all obligations under Lender Cash Management
Agreements, the Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender); provided, in the case of a Lender Swap
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Lender Swap Agreement; provided
further that for any of the foregoing to be included as a “Lender Swap
Agreement” on any date of determination by the Administrative

 

21

--------------------------------------------------------------------------------


 

Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Designation Notice
to the Administrative Agent prior to such date of determination.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.15(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than 90
days or (ii) being contested in good faith by appropriate proceedings diligently
conducted);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)            amount of any Capitalized Lease or Synthetic Lease Obligation as
of any date;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

 

(h)           all Off-Balance Sheet Arrangements of such Person; and

 

(i)            all Guarantees of such Person in respect of any of the foregoing.

 

22

--------------------------------------------------------------------------------


 

For all purposes hereof: (i) Indebtedness of any Person shall include such
Person’s Ownership Share of the foregoing items and components attributable to
Indebtedness (as set forth in clauses (a) through (g) above) of Unconsolidated
Affiliates; (ii) the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person; (iii) notwithstanding any of the
foregoing, Indebtedness shall not include (1) current expenses and intercompany
liabilities, (2) prepaid or deferred revenues arising in the ordinary course of
business, including prepaid rent, (3) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset,
(4) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP, (5) security deposits,
(6) artificial financing obligations treated as liability under GAAP related to
sales of real estate accounted for under FASB ASC 360-20 under financing or
deposit method and (7) artificial financing obligations treated as liability
under GAAP related to sale leaseback transactions that do not meet the
requirements to account for the sale leaseback under FASB ASC 840-40; (iv) the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date; and (v) the amount of
any Capitalized Lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.  For the avoidance of doubt, the transferred guaranteed portion of an
SBA 7(a) Loan that is accounted for in accordance with GAAP as a secured
borrowing rather than a sale shall not be Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indirect Owner” means each Subsidiary of the Borrower that directly or
indirectly owns an interest in any Direct Owner.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means September 30, 2016.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each month and the Maturity Date of
the Facility under which such Loan was made (with Swing Line Loans being deemed
made under the Revolving Credit Facility for purposes of this definition).

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter (in each case, subject to

 

23

--------------------------------------------------------------------------------


 

availability), as selected by the Borrower in its Committed Loan Notice, or such
other period that is less than six months and requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance, other extension of credit or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person or (d) the purchase,
acquisition or other investment in any real property or real property-related
assets (including, without limitation, mortgage loans and other real
estate-related debt investments, investments in land holdings, and costs to
construct real property assets under development).  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Credit Rating” means receipt of a corporate Debt Rating of
BBB- or better from S&P (regardless of watch status) or Baa3 or better from
Moody’s (regardless of watch status).

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Borrower has obtained an Investment Grade Credit
Rating and (b) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (i) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Rating(s) received, if any, from each of S&P and Moody’s as of such date)
and (ii) notifying the Administrative Agent that the Borrower has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of the
Facilities.

 

“Investment Grade Release” has the meaning specified in Section 11.19(a).

 

“IRS” means the United States Internal Revenue Service.

 

24

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Venture Partner” means any Wholly-Owned Subsidiary of the Borrower that
owns a direct Equity Interest in any Controlled Joint Venture that, or that has
a Controlled Joint Venture Subsidiary that, owns or ground leases, directly or
indirectly, an Unencumbered Property.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Draw Notice” has the meaning specified in Section 2.03(c)(i).

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including (without duplication) all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

 

25

--------------------------------------------------------------------------------


 

“Lease” means each existing or future lease, sublease (to the extent of any
rights thereunder of Borrower or Unencumbered Property Subsidiary, as
applicable), or other agreement (other than an Eligible Ground Lease) under the
terms of which any Person has or acquires any right to occupy or use any real
property, or any part thereof or interest therein (but such Person does not own
such real property, or any part thereof or interest therein).

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate. 
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

 

“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Lender Swap Agreement” means any interest rate Swap Contract not prohibited by
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $37,500,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same

 

26

--------------------------------------------------------------------------------


 

economic effect as any of the foregoing).  For the avoidance of doubt, a
precautionary filing in respect of an operating lease shall not constitute a
Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letter.

 

“Loan Modification Offer” has the meaning specified in Section 11.01.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (a) actual management, advisory or similar fees payable
with respect thereto and (b) three percent (3.0%) per annum of the Gross
Revenues, adjusted to eliminate the straight lining of rents and the impact of
non-cash adjustments of above and below market lease amortization, and lease
incentive amortization, derived from the operation of such Property.

 

“Market Disruption Event” has the meaning specified in Section 3.03.

 

“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, liabilities (actual or contingent), or financial
condition of the Companies, taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender (but not due
to the specific circumstances of such Lender) under any Loan Document, or of the
ability of the Borrower and the Loan Parties, taken as a whole, to perform their
obligations under any Loan Documents; and (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

 

“Maturity Date” means, with respect to each Facility, the later of (a) the
Initial Maturity Date and (b) if the Initial Maturity Date of such Facility is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to Section 2.14; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Leverage Ratio” means, as of any date, the ratio (expressed as a
percentage) of (a) Consolidated Total Indebtedness as of such date, to (b) Total
Asset Value as of such date.

 

“Maximum Secured Leverage Ratio” means, as of any date, the ratio (expressed as
a percentage) of (a) all Secured Debt of the Companies, on a consolidated basis
as of such date, to (b) Total Asset Value as of such date.

 

27

--------------------------------------------------------------------------------


 

“Maximum Secured Recourse Leverage Ratio” means, as of any date, the ratio
(expressed as a percentage) of (a) all Recourse Debt of the Companies that is
Secured Debt, on a consolidated basis as of such date, to (b) Total Asset Value
as of such date.

 

“Maximum Unencumbered Leverage Ratio” means, as of any date, the ratio
(expressed as a percentage) of (a) all Unsecured Debt as of such date, to
(b) Unencumbered Asset Value as of such date.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Minimum Fixed Charge Coverage Ratio” means, for any Calculation Period, the
ratio of (a) Adjusted Consolidated EBITDA, to (b) Consolidated Fixed Charges, in
each case for such Calculation Period.

 

“Minimum Property Condition” means, as of any date of determination that,
(a) there are at least ten (10) Unencumbered Properties and (b) the aggregate
Unencumbered Asset Value of such Unencumbered Properties is at least equal to
the aggregate Facilities on such date.

 

“Minimum Unencumbered Interest Coverage Ratio” means, the ratio of (a) the
aggregate Unencumbered NOI for any fiscal quarter, to (b) Consolidated Implied
Unsecured Interest Expense for such fiscal quarter.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any Loan Document) that prohibits the creation of any Lien on any assets of a
Person; provided, however, that (i) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, and
(ii) Permitted Pari Passu Provisions, in each case shall not constitute a
“Negative Pledge.”

 

28

--------------------------------------------------------------------------------


 

“Net Operating Income” means, with respect to any Property for any period,
(a) property rental and other income derived from the operation of such
Property, including proceeds of rent loss and business interruption insurance
received by the Companies, but excluding prepaid rents and revenues and security
deposits, except to the extent applied in satisfaction of tenants’ obligations
for rent (as determined in accordance with GAAP), adjusted to eliminate the
straight lining of rents, minus (b) the sum of (i) all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Property for such period, including,
without limitation, amounts accrued for the payment of real estate taxes and
property insurance premiums, but excluding any general and administrative
expenses related to the operation of Borrower and its Subsidiaries, any interest
expense or other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs and (ii) Management Fees, minus
(c) the applicable Capital Expenditure Reserve; provided that notwithstanding
anything to the contrary contained in the foregoing, Net Operating Income shall
be calculated net of non-cash operating items such as below-market lease assets
and liabilities and other non-cash items, and the amortization of acquired in
place lease valuations.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).

 

“New Term Facility” has the meaning specified in Section 2.15(a).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of
Section 11.01 and (b) has been approved by the Required Lenders or the Required
Term Lenders, Required Delayed Draw Term Lenders or Required Revolving Lenders,
as applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means, with respect to a Person, (a) any Indebtedness of
such Person in which the holder of such Indebtedness may not look to such Person
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions, (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person (other than Indebtedness described in
the immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness of such Single Asset Holding Company resulting
from a Guarantee of, or Lien securing, Indebtedness of a Single Asset Entity
that is a Subsidiary of such Single Asset Holding Company, so long as, in each
case, either (i) the holder of such Indebtedness may not look to such Single
Asset Holding Company personally for repayment, other than to the Equity
Interests held by such Single Asset Holding Company in such Single Asset Entity
or pursuant to Customary Recourse Exceptions or (ii) such Single Asset Holding
Company has no assets other than Equity Interests in such Single Asset Entity
and cash or cash equivalents and other assets of nominal value incidental to the
ownership of such Single Asset Entity.

 

“Note” means a Term Note, a Delayed Draw Term Note or a Revolving Credit Note,
as the context may require.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan

 

29

--------------------------------------------------------------------------------


 

or Letter of Credit, (b) all Additional Obligations with respect to any Loan
Party and (c) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the documented and out of pocket fees,
charges and disbursements of outside counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Obligor or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of an
Obligor shall exclude any Excluded Swap Obligations with respect to such
Obligor.

 

“Obligors” means the Borrower and each Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:

 

(a)           any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;

 

(b)           a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;

 

(c)           any obligation, including a contingent obligation, under a
contract that would be accounted for as a derivative instrument, except that it
is both indexed to the Borrower’s own stock and classified in stockholders’
equity in the Borrower’s statement of financial position, as described in FASB
ASC 815-10-15-74; or

 

(d)           any obligation, including a contingent obligation, arising out of
a variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, the Borrower, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the
Borrower or its Subsidiaries.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

30

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Company as of any date of determination, such Company’s pro rata share of the
liabilities or assets, as the case may be, of such Unconsolidated Affiliate
determined in accordance with GAAP, which shall be calculated as the greater of
(a) such Company’s direct or indirect nominal capital ownership interest in such
Unconsolidated Affiliate as set forth in the organization documents of such
Unconsolidated Affiliate, and (b) such Company’s direct or indirect economic
ownership interest in such Unconsolidated Affiliate reflecting such Company’s
current allocable share of income and expenses of such Unconsolidated Affiliate,
in each case as of such date.

 

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
the Borrower or any Guarantor owing to a Person that is not a Company or a
Person Controlled by the Borrower.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

31

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Amendments” means, with respect to any Affected Facility, an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders thereof on customary terms (provided that such
extensions may not result in having more than three maturity dates at any time
with respect to either Facility (other than, in the case of the Term Loan
Facility, the maturity date of each New Term Facility) without the consent of
the Administrative Agent) and, in connection therewith, a change in the
Applicable Rate with respect to the applicable Loans and/or Commitments of the
Accepting Lenders thereof (including by implementation of a “LIBOR floor”) and
the payment of additional fees to such Accepting Lenders.

 

“Permitted Equity Encumbrances” means:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           easements, zoning restrictions, rights of way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business or other title and survey exceptions disclosed in the applicable
title insurance policies, in any such case that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(c)           mechanics’, materialmen’s, repairmen’s or other like Liens arising
in the ordinary course of business that are not yet overdue for a period of more
than thirty (30) days or are being contested in good faith and by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property of assets subject to any such
Lien), if adequate reserves with respect thereto are maintained on the books of
the applicable Person;

 

(d)           any interest of a lessee of a Property under leases entered into
in the ordinary course of the applicable Company’s business;

 

(e)           rights of lessors under Eligible Ground Leases;

 

(a)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(f) (b) Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted, and which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance GAAP;with GAAP; and

 

(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h); and

 

32

--------------------------------------------------------------------------------


 

(h)           Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to the Administrative Agent have been provided

 

(c)           Permitted Pari Passu Provisions.

 

“Permitted Investors” means (a) CIM Holdings, Inc., CIM Group LLC, CIM Service
Provider, LLC, and any Persons Controlled by, or under common Control with, any
of the foregoing; (b) Richard Ressler, Shaul Kuba or Avraham Shemesh, any of
their respective spouses and lineal descendants, (c) a trust, the then current
beneficiaries of which, include only Richard Ressler, Shaul Kuba, Avraham
Shemesh, and/or their respective lineal descendants and present and former
spouses; and/or (d) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) of which the
majority of the voting securities of such group are owned by persons listed in
subclauses (a) or (b).

 

“Permitted Pari Passu RequirementProvisions” means a provisionprovisions that
isare contained in documentation evidencing or governing Pari Passu Obligations
and requires that suchwhich provisions are the result of (i) limitations on the
ability of a Company to transfer property to the Borrower or any Guarantor which
limitations are not, taken as a whole, materially more restrictive than those
contained in this Agreement, (ii) limitations on the creation of any Lien on any
assets of a Person that are not, taken as a whole, materially more restrictive
than those contained in this Agreement or any other Loan Document or (iii) any
requirement that Pari Passu Obligations be secured on an “equal and ratable
basis” to the extent that the Obligations are secured.

 

“Permitted Property Encumbrances” means:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           easements, zoning restrictions, rights of way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business or other title and survey exceptions disclosed in the applicable
title insurance policies, in any such case that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(c)           mechanics’, materialmen’s, repairmen’s or other like Liens arising
in the ordinary course of business that are not yet overdue for a period of more
than thirty (30) days or are being contested in good faith and by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property of assets subject to any such
Lien), if adequate reserves with respect thereto are maintained on the books of
the applicable Person;

 

(d)           any interest of a lessee of a Property under leases entered into
in the ordinary course of the applicable Company’s business;

 

33

--------------------------------------------------------------------------------


 

(e)           rights of lessors under Eligible Ground Leases;

 

(f)            Liens for taxes not yet due or Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted, and
which adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(h)           Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to the Administrative Agent have been provided; and

 

(i)            Permitted Pari Passu Provisions.

 

“Person” means An individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
permitted joint venture, Governmental Authority or other entity of whatever
nature, whether public or private.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“PMC Commercial Trust” means PMC Commercial Trust, a former Texas corporation
and the predecessor of the Borrower, which merged with and into the Borrower
pursuant to an Agreement and Plan of Merger, dated as of April 28, 2014, by and
between PMC Commercial Trust and PMC Commercial Merger Sub, Inc.

 

“Pro Forma Basis” means, for purposes of calculating compliance with
Section 7.11 or determining the Leverage-Based Applicable Rate (as defined in
the definition of Applicable Rate) in respect of a proposed Pro Forma
Transaction, such transaction shall be deemed to have occurred as of the first
day of the four  (4) fiscal-quarter period ending as of the most recent fiscal
quarter end preceding the date of such transaction with respect to which the
Administrative Agent has received the Required Financial Information (such
period, the “Measuring Period”).  As used herein, “Pro Forma Transaction” means
(a) any incurrence or assumption of Indebtedness, (b) any removal of a Property
as an Unencumbered Property (including a release of any Unencumbered Property
Subsidiary from its obligations under the Guaranty) or any direct or indirect
Disposition of any Person or Property (including through a merger, dissolution,
liquidation or consolidation thereof), or (c) the making of any Investment or
any other acquisition of any Person (including by merger) or property (including
any property for which a ground lease was entered into).  In connection with any
calculation relating to Section 7.11 upon giving effect to a Pro Forma

 

34

--------------------------------------------------------------------------------


 

Transaction on a Pro Forma Basis for the applicable Measuring Period, in each
case to the extent applicable and in a manner reasonably satisfactory to the
Administrative Agent:

 

(i)            any Indebtedness (x) that is to be incurred in connection with
such Pro Forma Transaction, and the aggregate amount of all other Indebtedness
incurred since the last day of such Measuring Period, shall be included and
deemed to have been incurred as of the first day of the applicable period, and
(y) that is to be retired or repaid in connection with such Pro Forma
Transaction, and the aggregate amount of all other Indebtedness retired or
repaid since the last day of such Measuring Period, shall be excluded and deemed
to have been retired as of the first day of such Measuring Period;

 

(ii)           income statement items (whether positive or negative)
attributable to (x) any Person or Property being directly or indirectly Disposed
of or removed in connection with such Pro Forma Transaction, and all other
Persons and Properties directly or indirectly Disposed of or removed since the
last day of such Measuring Period, shall be excluded and (y) any Person or
Property being acquired in connection with such Pro Forma Transaction, and all
other Persons and Properties acquired since the last day of such Measuring
Period, shall be included as of the first day of such Measuring Period;

 

(iii)          Total Asset Value shall (x) exclude the portion of Total Asset
Value attributable to any Person or Property being directly or indirectly
Disposed of or removed in connection with such Pro Forma Transaction and all
other Persons and Properties directly or indirectly Disposed of or removed since
the last day of such Measuring Period, and (y) include, as of the first day of
such Measuring Period, the acquisition price of any Person or Property being
acquired in connection with such Pro Forma Transaction and the acquisition price
paid for all other Persons and Properties acquired since the last day of such
Measuring Period;

 

(iv)          Unencumbered Asset Value shall (x) exclude the portion of
Unencumbered Asset Value attributable to any Unencumbered Property being
directly or indirectly Disposed of or removed in connection with such Pro Forma
Transaction and all other Unencumbered Properties directly or indirectly
Disposed of or removed since the last day of such Measuring Period, and
(ii) include, as of the first day of such Measuring Period, the acquisition
price of any Property being acquired in connection with such Pro Forma
Transaction (to the extent such property will be an Unencumbered Property upon
the acquisition thereof) and the acquisition price paid for all other
Unencumbered Properties acquired since the last day of such Measuring Period;
and

 

(v)           to the extent any other pro forma adjustments are to be included
in connection with any such calculation, such adjustments are (A) directly
attributable to such Pro Forma Transaction and (B) factually supportable.

 

“Property” means a real estate property owned or ground leased by any Company,
excluding any real estate property that is accounted for as an asset of a
Company solely by virtue of FASB ASC 360-20 or FASB ASC 840-40.

 

“Proposed Real Estate” means, at any time, (a) any Property, (b) any real estate
that a Company plans to acquire or lease or (c) any real estate owned or leased
by a Person that a

 

35

--------------------------------------------------------------------------------


 

Company plans to acquire, in each such case that satisfies (or, upon the
acquisition or leasing thereof or upon the acquisition of the owner or lessee
thereof, would satisfy) the Unencumbered Property Criteria, except for clause
(a) of the definition thereof.

 

“Proposed Unencumbered Subsidiary” has the meaning specified in Section 6.12.

 

“Purchase Price” means, with respect to any Property, the contractual purchase
price paid by a Company for the acquisition of such Property from a third party
that is not an Affiliate of the Borrower.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recourse Debt” means for any Person as of any date, Indebtedness of such Person
that is not Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Release Notice” has the meaning specified in Section 11.19(b).

 

“Relevant Payment” has the meaning specified in Section 10.10.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

36

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and
(b) the Compliance Certificate and other calculations required to be delivered
to the Administrative Agent pursuant to Section 6.02(a).

 

“Required Delayed Draw Term Lenders” means, as of any date of determination,
Delayed Draw Term Lenders having more than 50% of the Delayed Draw Term Facility
on such date; provided that the portion of the Delayed Draw Term Facility held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Delayed Draw Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the aggregate unused
Commitments; provided that (i) the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (ii) the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
(i) the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders and (ii) the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

37

--------------------------------------------------------------------------------


 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolver Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Revolving Credit Commitments in effect on such day.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Revolving Credit Commitments for
purposes of determining “Revolver Usage”.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

38

--------------------------------------------------------------------------------


 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  On the
Closing Date, the Revolving Credit Facility is $450,000,000.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of
Exhibit C-2.

 

“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, Inc. and any successor thereto.

 

“SBA 7(a) Loans” has the meaning specified in Section 7.02(e).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, for any Person as of any date, the total aggregate
principal amount of any Indebtedness of such Person that is (a) secured in any
manner by any Lien or (b) entitled to the benefit of a Negative Pledge.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or ground leases pursuant to an Eligible Ground Lease a Property and/or
cash or cash equivalents and other assets of nominal value incidental to such
Person’s ownership of such Property; (b) is engaged only in the business of
owning, developing and/or leasing such Property; and (c) receives substantially
all of its gross revenues from such Property.  In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash or cash equivalents and other assets of nominal value
incidental to such Person’s ownership of the other Single Asset Entities, such
Person shall also be deemed to be a Single Asset Entity for purposes of this
Agreement (such an entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning set forth in the definition of
Single Asset Entity.

 

“Solvency Certificate” means a solvency certificate of the chief financial
officer or the chief accounting officer of the Borrower, substantially in the
form of Exhibit H.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the

 

39

--------------------------------------------------------------------------------


 

assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Loan Party” means any Obligor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other

 

40

--------------------------------------------------------------------------------


 

readily available quotations provided by any recognized dealer in Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

 

“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption or New Lender Joinder Agreement
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Facilities” means, at any time, the Term Facility and the Delayed Draw
Term Facility.

 

“Term Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b) at
any time after the

 

41

--------------------------------------------------------------------------------


 

Closing Date, the aggregate amount of Term Loans of all Term Lenders outstanding
at such time.  On the Closing Date, the Term Facility is $325,000,000.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.

 

“Term Loan” means an advance made by a Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

 

“Threshold Amount” means (a) with respect to Recourse Debt of any Person,
$25,000,000 and (b) with respect to Non-Recourse Debt of any Person,
$75,000,000.

 

“Total Credit Exposure” means, at any time, the sum of (a) the Term Facility at
such time, (b) the Delayed Draw Term Facility at such time, (c) the aggregate
unused Revolving Credit Commitments of all Revolving Credit Lenders at such time
and (d) the aggregate Revolving Credit Exposure of all Revolving Credit Lenders
at such time.

 

“Total Asset Value” means, as of any date, the sum of (x) the Current Value of
the total assets of the Companies on a consolidated basis and (y) the Current
Value of all assets owned or ground leased by any Unconsolidated Affiliate in
which any Company owns a direct or indirect Equity Interest.  For purposes of
this definition, total assets of any Person shall not include any real property
asset that is accounted for as an asset of a Company solely by virtue of FASB
ASC 360-20 or FASB ASC 840-40

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unconsolidated Affiliate” means, at any date, any Person (x) in which any of
the Companies, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Companies on an equity basis of accounting and (y) whose financial results are
not consolidated with the financial results of the Companies under GAAP. 
Notwithstanding anything to the contrary contained herein, any Person in which
the Borrower is the beneficial owner, directly or indirectly, of 50% or less of
each class of Equity Interests of such Person shall be deemed to be an
Unconsolidated Affiliate.

 

42

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means, as of any date of determination, the Current
Value of all Unencumbered Properties; provided, that notwithstanding the
foregoing, for purposes of determining Unencumbered Asset Value at any time:

 

(a)                                 the portion of Unencumbered Asset Value
attributable to any single Unencumbered Property in excess of twenty percent
(20%) of Unencumbered Asset Value at such time shall be disregarded;

 

(b)                                 the portion of Unencumbered Asset Value
attributable to hotels in excess of twenty-five percent (25%) of Unencumbered
Asset Value at such time shall be disregarded; and

 

(c)                                  the Unencumbered Asset Value attributable
to all Unencumbered Properties that are owned, or ground leased pursuant to an
Eligible Ground Lease, by a Controlled Joint Venture or Controlled Joint Venture
Subsidiary (less any portion of Unencumbered Asset Value attributable to such
Unencumbered Properties that is then disregarded pursuant to clause (a) or
clause (b) of this definition), in excess of twenty percent (20%) of
Unencumbered Asset Value at such time shall be disregarded.

 

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Properties
owned or ground leased pursuant to an Eligible Ground Lease during such period.

 

“Unencumbered Property” means, at any time, any Property that (a)(i) is listed
on Schedule 1.01 or (ii) has been designated by the Borrower as an “Unencumbered
Property” pursuant to Section 6.12 and (b) satisfies all of the Unencumbered
Property Criteria at such time; provided that in no event will any Property
owned or ground leased, directly or indirectly, by First Western SBLC, Inc. or
any Subsidiary thereof be an Unencumbered Property. Notwithstanding anything to
the contrary contained herein, a Property shall not be deemed an Unencumbered
Property if any Direct Owner or Indirect Owner thereof is a borrower or
guarantor of, or is otherwise obligated in respect of, any Indebtedness for
borrowed money other than (x) Indebtedness under the Facilities, (y) other
Unsecured Debt, so long as such Direct Owner or Indirect Owner is a Guarantor or
the Borrower, or (z) in the case of an Indirect Owner, unsecured Guarantees of
Non-Recourse Debt of a Subsidiary thereof for which recourse to such Indirect
Owner is contractually limited to liability for Customary Recourse Exceptions.

 

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

 

(a)                                 such Property is Wholly-Owned by, or is
ground leased pursuant to an Eligible Ground Lease to, (i) the Borrower, (ii) a
Guarantor, (iii) following an Investment Grade Release, a Wholly-Owned Domestic
Subsidiary that is not required to be a Guarantorof the Borrower, (iv) a
Controlled Joint Venture or (v) a Controlled Joint Venture Subsidiary;

 

(b)                                 if such Property is owned by (or, if
applicable, ground leased pursuant to an Eligible Ground Lease to) a
Wholly-Owned Subsidiary of the Borrower, then (i) the Borrower shall own,
directly or indirectly, one hundred percent (100%) of the issued and

 

43

--------------------------------------------------------------------------------


 

outstanding Equity Interests of such Subsidiary, free and clear of any Lien, or
Negative Pledge or, in each case, other encumbrancethan Permitted Equity
Encumbrances, and (ii) such Subsidiary shall be Controlled (including control
over operating activities of such Subsidiary and the ability of such Subsidiary
to dispose of, grant Liens in, or otherwise encumber assets, incur, repay and
prepay Indebtedness, provide Guarantees and make Restricted Payments, in each
case without any requirement for the consent of any other Person) exclusively by
the Borrower and/or one or more Wholly-Owned Subsidiaries of the Borrower;

 

(c)                                  if such Property is owned by (or, if
applicable, ground leased pursuant to an Eligible Ground Lease to) a
(i) Controlled Joint Venture, then the Borrower or a Guarantor (or following an
Investment Grade Release, a Wholly-Owned Domestic Subsidiary of the Borrower)
shall own directly at least ninety percent (90%) of the issued and outstanding
Equity Interests of such Controlled Joint Venture or (ii) a Controlled Joint
Venture Subsidiary, then the Borrower or a Guarantor (or following an Investment
Grade Release, a Wholly-Owned Domestic Subsidiary of the Borrower) shall own
directly at least ninety percent (90%) of the issued and outstanding Equity
Interests of the Controlled Joint Venture that is the direct parent of such
Controlled Joint Venture Subsidiary, in each case free and clear of any Lien, or
Negative Pledge or, in each case, other encumbrancethan Permitted Equity
Encumbrances;

 

(d)                                 except for restrictions set forth in this
Agreement or in any other Loan Document and for Permitted Pari Passu Provisions,
the Borrower or a Wholly-Owned Subsidiary of the Borrower or a Guarantor has the
unilateral right without restriction to (i) dispose (or cause the disposition)
of such Property and the income therefrom or proceeds thereof and (ii) create a
Lien (or cause the creation of a Lien) on such Property and the income therefrom
or proceeds thereof as security for any Indebtedness of any of the Companies;

 

(e)                                  neither the Direct Owner of such Property,
or if such Property is owned or ground leased by a Controlled Joint Venture,
neither any Joint Venture Partner nor any Subsidiary of any Joint Venture
Partner, nor any Indirect Owner of any thereof, shall be the obligor in respect
of, Guaranteea borrower or guarantor of, or otherwise be liable forobligated in
respect of, any Indebtedness for borrowed money (other than (x) Indebtedness
under the Facilities and (y) other Unsecured Debt so long as such Direct Owner,
Joint Venture Partner or Subsidiary thereof or Indirect Owner that is obligated
on such debt is also a Guarantor or the Borrower and (z) in the case of an
Indirect Owner, unsecured Guarantees of Non-Recourse Debt of a Subsidiary
thereof for which recourse to such Indirect Owner is contractually limited to
liability for Customary Recourse Exceptions);

 

(f)                                   such Property is primarily an apartment,
industrial, office, retail, flex or hotel property (including ancillary parking
lots/structures);

 

(g)                                  such Property is located in the continental
United States;

 

(h)                                 such Property is not subject to any Lien, or
Negative Pledge, in each case, other than Permitted Property Encumbrances, and
is not subject to any ground lease

 

44

--------------------------------------------------------------------------------


 

(other than an Eligible Ground Lease) and/or other encumbrances (other than
Permitted Encumbrances);

 

(i)                                     such Property is not unimproved land or
property under development;

 

(j)                                    neither the Direct Owner of such
Property, nor any Joint Venture Partner, nor any Subsidiary of any Joint Venture
Partner, nor any Indirect Owner of any thereof shall be subject to any
proceedings under any Debtor Relief Law; and

 

(k)                                 such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters that would materially impair the value of
such Property.

 

If at any time a Property does not meet all of the criteria set forth above,
then such Property may be included as an Unencumbered Property only if approved
by the Required Lenders.

 

“Unencumbered Property Subsidiary” means each direct and indirect Wholly-Owned
Subsidiary of the Borrower, including CIM Urban Partners, L.P. and each Joint
Venture Partner, that is a Direct Owner or Indirect Owner of all or a portion of
an Unencumbered Property.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsecured Debt” means, for any Person as of any date, the portion of
Consolidated Total Indebtedness that is not Secured Debt of any of the
Companies.

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

 

“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of Borrower
organized under the laws of the United States or any state thereof.

 

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

45

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, amendments and restatements, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of any Company shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative

 

46

--------------------------------------------------------------------------------


 

Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)                                 Annualization.  For purposes of calculating
compliance with Section 7.11 or determining the Leverage-Based Applicable Rate
(as defined in the definition of Applicable Rate) in each case at any time prior
to the delivery of financial statements pursuant to Section 6.026.01(b) for the
quarter ended March 31, 2015, (i) the relevant four consecutive fiscal quarter
period shall be determined on an annualized basis reasonably acceptable to the
Administrative Agent with the first fiscal quarter being the fiscal quarter
ended June 30, 2014 and (ii) any Calculation Period used in determining such
compliance or ratio prior to March 31, 2015 shall be a reference to such
annualized period.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

47

--------------------------------------------------------------------------------


 

ARTICLE II.                     THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.

 

(a)                                 Revolving Credit Borrowings.  Subject to the
terms and conditions set forth herein, each Revolving Credit Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period for the
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment.  Subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow under
this Section 2.01(a).  Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(b)                                 The Term Borrowing.  Subject to the terms
and conditions set forth herein, each Term Lender severally agrees to make a
single loan to the Borrower on the Closing Date in an amount equal to such Term
Lender’s Term Commitment.  The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the Term Facility.  Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(c)                                  The Delayed Draw Term Borrowing.  Subject
to the terms and conditions set forth herein, each Delayed Draw Term Lender
severally agrees to make a single loan to the Borrower on any Business Day
during the Availability Period for the Delayed Draw Term Facility, in an amount
not to exceed such Delayed Draw Term Lender’s Delayed Draw Term Commitment.  The
Delayed Draw Term Borrowing shall consist of Delayed Draw Term Loans made
simultaneously by the Delayed Draw Term Lenders in accordance with their
respective Applicable Percentages of the Delayed Draw Term Facility.  Amounts
borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed.  Delayed Draw Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days (or such shorter period as shall have
been agreed to by the Administrative Agent and the Lenders) prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period

 

48

--------------------------------------------------------------------------------


 

other than one, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $1,000,000.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a minimum principal amount of $500,000.  Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Delayed Draw Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans, Delayed Draw Term Loans or Revolving Credit Loans from one Type to the
other, or a continuation of Term Loans, Delayed Draw Term Loans or Revolving
Credit Loans as Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage of the applicable Term Loans, Delayed
Draw Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection.  In the case of a Term
Borrowing, a Delayed Draw Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the

 

49

--------------------------------------------------------------------------------


 

payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Revolving Lenders, the Required
Delayed Draw Term Lenders or the Required Term Lenders, as applicable.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, (y) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if, subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent and the L/C Issuer have
approved such expiry date; provided that in no event will any Letter of

 

50

--------------------------------------------------------------------------------


 

Credit have an expiry date that is later than the first anniversary of the
Maturity Date for the Revolving Credit Facility.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with competent jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $250,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Defaulting Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and

 

51

--------------------------------------------------------------------------------


 

the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 1:00 p.m.
at least two Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose of the requested Letter of Credit; and (H) such
other matters as the L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the modifications to be
effectuated by the proposed amendment; and (D) such other matters as the L/C
Issuer may require.  Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 (and, if such Letter
of Credit is issued in connection with the initial Credit Extension, Section
4.01)  shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date,

 

52

--------------------------------------------------------------------------------


 

issue a Letter of Credit for the account of the Borrower or applicable
Subsidiary thereof or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the first anniversary of the Maturity Date for the Revolving
Credit Facility; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in

 

53

--------------------------------------------------------------------------------


 

writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each such case, directing the L/C Issuer not to permit
such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(vi)                              If the expiry date of any Letter of Credit
would occur after the Maturity Date for the Revolving Credit Facility (giving
effect to any pending Extension Notice that has been delivered pursuant to
Section 2.14 and for which the conditions precedent to the extension requested
therein are then satisfied), the Borrower hereby agrees that it will at least
thirty (30) days prior to such Maturity Date (or, in the case of a Letter of
Credit issued or extended on or after thirty (30) days prior to the Maturity
Date for the Revolving Credit Facility, on the date of such issuance or
extension, as applicable) Cash Collateralize such Letter of Credit in an amount
equal to 103% of the L/C Obligations arising or expected to arise in connection
with such Letter of Credit.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof (such
notification provided by the L/C Issuer to the Borrower and the Administrative
Agent being referred to herein as an “L/C Draw Notice”). If an L/C Draw Notice
with respect to a Letter of Credit is received by the Borrower (x) on or prior
to 11:00 a.m. on the date of any payment by the L/C Issuer under such Letter of
Credit (each such date a payment is made by the L/C Issuer under a Letter of
Credit being referred to herein as an “Honor Date”), then, not later than 12:00
p.m. on the Honor Date, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or (y)
after 11:00 a.m. on the Honor Date, then, not later than 11:00 a.m. on the first
Business Day following the Honor Date, the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (such date on which the Borrower, pursuant to clauses (x) and (y) of
this sentence, are required to reimburse the L/C Issuer for a drawing under a
Letter of Credit is referred to herein as the “L/C Reimbursement Date”);
provided, however, that if the L/C Reimbursement Date for a drawing under a
Letter of Credit is the Business Day following the Honor Date pursuant to clause
(y) of this sentence, the Unreimbursed Amount shall accrue interest from and
including the Honor Date until such time as the L/C Issuer is reimbursed in full
therefor (whether through payment by the Borrower and/or through a Revolving
Credit Loan or L/C Borrowing made in accordance with paragraph (ii) or (iii) of
this Section 2.05(c)) at a rate equal to (A) for the period from and including
the Honor Date to but excluding the first Business Day to occur thereafter,

 

54

--------------------------------------------------------------------------------


 

the rate of interest then applicable to a Revolving Credit Loan that is a Base
Rate Committed Loan and (B) thereafter, at the Default Rate applicable to a
Revolving Credit Loan that is a Base Rate Committed Loan.  Interest accruing on
the Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Borrower upon demand to the Administrative
Agent, solely for the account of the L/C Issuer.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if promptly (and,
in any event, on the same Business Day) confirmed in writing; provided that the
lack of such a prompt confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice to it pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Revolving Credit Loan that is a Base Rate Committed
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

55

--------------------------------------------------------------------------------


 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered

 

56

--------------------------------------------------------------------------------


 

into by the L/C Issuer in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing and each Revolving Loan made pursuant to Section 2.03(c) shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer, any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or its
Subsidiaries or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower or its Subsidiaries;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

 

57

--------------------------------------------------------------------------------


 

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any of their Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Revolving Credit Lender, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, any Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct, bad faith or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

58

--------------------------------------------------------------------------------


 

(g)           Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to adjustment as provided in Section 2.17, with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Eurodollar Rate Loans made under the Revolving Credit Facility times the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiry date of
such Letter of Credit Expiration Date and thereafter on demand and (ii) computed
on a quarterly basis in arrears.  If there is any change in the Applicable Rate
for the Revolving Credit Facility during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate for the Revolving Credit Facility separately for each period
during such quarter that such Applicable Rate was in effect.  Notwithstanding
anything to the contrary contained herein, (i) while any Event of Default
arising under Section 8.01(a)(i), (f) or (g) exists, all Letter of Credit Fees
shall accrue at the Default Rate, and (ii) upon the request of the Required
Revolving Lenders while any Event of Default exists (other than as set forth in
clause (i)), all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the expiry date of such Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

59

--------------------------------------------------------------------------------


 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period for the Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall be a
Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly (and
in any event on the same Business Day) by delivery to the Swing Line Lender and
the Administrative Agent of a Swing Line Loan Notice.  Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be in a minimum principal amount of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan

 

60

--------------------------------------------------------------------------------


 

Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender shall, not later than 3:30 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower either by (i) crediting the account of the Borrower on the books of the
Swing Line Lender in immediately available funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the Swing Line
Lender by the Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Revolving Credit Loan that is a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Revolving Credit Facility and the conditions set forth in Section
4.02.  The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice (or on the immediately
following Business Day if such notice is received by the Revolving Credit
Lenders after 11:00 a.m. on the specified funding date), whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

 

61

--------------------------------------------------------------------------------


 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan or made a Revolving Credit Loan
pursuant to Section 2.04(c), if the Swing Line Lender receives any payment on
account of such Swing Line Loan, the Swing Line Lender will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender. 

 

62

--------------------------------------------------------------------------------


 

The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans, in each case, or such later time as is reasonably
acceptable to the Administrative Agent; (ii) any prepayment of Eurodollar Rate
Loans shall be in a minimum principal amount of $1,000,000; and (iii) any
prepayment of Base Rate Committed Loans shall be in a minimum principal amount
of $500,000 or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Facility and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.17, each such prepayment shall be promptly
paid to the Appropriate Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

 

(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $500,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If for any reason Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect, the Borrower shall immediately prepay
Revolving Credit Loans (including

 

63

--------------------------------------------------------------------------------


 

Swing Line Loans and L/C Borrowings) and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount necessary to
cause Total Revolving Credit Outstandings to equal or be less than the Revolving
Credit Facility then in effect; provided, however, that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Revolving Credit Loans and
Swing Line Loans the Total Revolving Credit Outstandings exceed the Revolving
Credit Facility then in effect.

 

2.06        Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, or from time to time permanently
reduce the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate minimum amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, (x) the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility or (y) the Revolving
Credit Facility would be less than $50,000,000 (unless the Revolving Credit
Facility is terminated in full), and (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility, such
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
such notice of termination or reduction of the Revolving Credit Facility.  Any
reduction of the Revolving Credit Facility shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage.  All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

(b)           Mandatory.

 

(i)            The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.

 

(ii)           The aggregate Delayed Draw Term Commitments shall be
automatically and permanently reduced to zero on the last day of the
Availability Period for the Delayed Draw Term Facility.

 

2.07        Repayment of Loans.

 

(a)           The Borrower shall repay to the Revolving Credit Lenders on the
Maturity Date of the Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.

 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date five Business Days after such Loan is made and (ii) the
Maturity Date of the Revolving Credit Facility.

 

64

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall repay to the Term
Lenders on the Maturity Date of the Term Facility the aggregate principal amount
of all Term Loans outstanding on such date.

 

(d)                                 The Borrower shall repay to the Delayed Draw
Term Lenders on the Maturity Date of the Delayed Draw Term Facility the
aggregate principal amount of all Delayed Draw Term Loans outstanding on such
date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for Eurodollar Rate Loans for such Facility; (ii) each Base Rate Committed
Loan under a Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans for such Facility; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans for the Revolving Credit
Facility.

 

(b)                                 (i) While any Event of Default arising under
Section 8.01(a)(i), (f) or (g) exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii)                                  Upon the request of the Required Lenders,
while any Event of Default has occurred and is then continuing (other than as
set forth in clause (b)(i) above), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03 and in Sections 2.14(b)(iii) and
2.15(c)(iii):

 

(a)                                 Revolving Credit Fees.  At all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, the Borrower shall pay to the
Administrative Agent, for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage,

 

(i)                                     prior to the Investment Grade Pricing
Effective Date, an unused line fee (the “Unused Fee”) equal to the Applicable
Fee Rate times the actual daily amount by which the

 

65

--------------------------------------------------------------------------------


 

Revolving Credit Facility exceeds the sum of (x) the Outstanding Amount of
Revolving Credit Loans and (y) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17, and

 

(ii)                                  at all times on and after the Investment
Grade Pricing Effective Date, a facility fee (the “Facility Fee”) equal to the
“Facility Fee” component of the Applicable Rate times the actual daily amount of
the Revolving Credit Facility (or, if the Revolving Credit Commitments have
terminated, the Total Revolving Credit Outstandings).

 

For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Revolving Credit Facility for
purposes of determining the Unused Fee.  Accrued Unused Fees pursuant to clause
(i) above and Facility Fees pursuant to clause (ii) above shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.  The Unused Fee and the Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate or
the “Facility Fee” component of the Applicable Rate, as applicable, during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate or the “Facility Fee” component of the Applicable Rate, as
the case may be, separately for each period during such quarter that such
Applicable Fee Rate or “Facility Fee” component of the Applicable Rate was in
effect.

 

(b)                                 Delayed Draw Term Facility Fees.  At all
times during the Availability Period for the Delayed Draw Term Facility,
including at any time during which one or more of the conditions in Article IV
is not met, the Borrower shall pay to the Administrative Agent, for the account
of each Delayed Draw Term Lender in accordance with its Applicable Percentage of
the Delayed Draw Term Facility, an unused line fee (the “Delayed Draw Term
Unused Fee”) equal to 0.25% times the actual daily amount by which the Delayed
Draw Term Facility exceeds the sum of the Outstanding Amount of Delayed Draw
Term Loans, subject to adjustment as provided in Section 2.17.  Accrued Delayed
Draw Term Unused Fees shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Delayed Draw Term Facility.

 

(c)                                  Other Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which such
Loan is made, and shall not accrue on a Loan, or

 

66

--------------------------------------------------------------------------------


 

any portion thereof, for the day on which such Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Companies or for any other
reason, the Borrower, the Administrative Agent or the Required Lenders determine
that (i) the Maximum Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Maximum
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall retroactively be obligated to pay to the Administrative Agent for
the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, if applicable, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under any Debtor Relief Law, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under any other provision of
this Agreement, including without limitation, Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Credit Facility, the Term
Facility and the Delayed Draw Term Facility and the repayment of all other
Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

67

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by any
Loan Party shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein, all payments by any Loan Party hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans under the applicable Facility.  If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance

 

68

--------------------------------------------------------------------------------


 

herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to the Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due such parties, and (ii)
second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a)

 

69

--------------------------------------------------------------------------------


 

notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them in respect of the Facilities, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.16, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Extension of Maturity Date.

 

(a)                                 Request for Extension.  The Borrower may, by
written notice to the Administrative Agent (such notice, an “Extension Notice”)
request that the Revolving Credit Lenders extend the Maturity Date for the
Revolving Credit Facility, the Delayed Draw Term Lenders for the Delayed Draw
Term Facility and/or the Term Lenders extend the Maturity Date for the Term
Facility for an additional one year to the third anniversary of the Closing Date
(the “Second Initial Maturity Date”) and (if so extended) for an additional one
year to the fourth anniversary of the Closing Date.  The Borrower shall deliver
the Extension Notice at least 30 days, but no more than 90 days, prior to the
Initial Maturity Date and, with respect to the second extension, at least 30
days, but no more than 90 days, prior to the Second Initial Maturity Date. The
Administrative Agent shall distribute any such Extension Notice to the
Appropriate Lenders promptly following its receipt thereof.

 

(b)                                 Conditions Precedent to Effectiveness of
Maturity Date Extension.  As conditions precedent to the effectiveness of each
such extension of the Maturity Date each of the following requirements shall be
satisfied on the date of such extension as determined in good faith by the
Administrative Agent:

 

(i)                                     The Administrative Agent shall have
received an Extension Notice within the period required under Section 2.14(a)
above;

 

70

--------------------------------------------------------------------------------


 

(ii)                                  On the date of such Extension Notice and
on the Initial Maturity Date or the Second Initial Maturity Date, as applicable,
both immediately before and immediately after giving effect to such extension,
no Default shall have occurred and be continuing;

 

(iii)                               The Borrower shall have paid to the
Administrative Agent, for the pro rata benefit of the Lenders of the Facility or
Facilities being extended, based on such Lender’s Applicable Percentage of such
Facility or Facilities as of the Initial Maturity Date or the Second Initial
Maturity Date, as applicable, an extension fee in an amount equal to 0.15% of
the applicable Facility in effect on the Initial Maturity Date or the Second
Initial Maturity Date, as applicable, it being agreed that such fee shall be
fully earned upon the effectiveness of each such extension of the Maturity Date
for the appropriate Facility and shall not thereafter be refundable for any
reason;

 

(iv)                              The Administrative Agent shall have received a
certificate of each Obligor dated as of the Initial Maturity Date or the Second
Initial Maturity Date, as applicable, signed by a Responsible Officer of such
Obligor (A)(1) certifying and attaching the resolutions adopted by such Obligor
approving or consenting to such extension or (2) certifying that, as of the
Initial Maturity Date or the Second Initial Maturity Date, as applicable, the
resolutions delivered to the Administrative Agent and the Lenders on the Closing
Date (which resolutions include approval for an extension of the Maturity Date,
with respect to each of the Facilities, for up to an additional two years from
the Initial Maturity Date) are and remain in full force and effect and have not
been modified, rescinded or superseded since the date of adoption and (B)
certifying that (1) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the date of the Extension Notice and, both before and after giving
effect to such extension, on and as of the Initial Maturity Date or the Second
Initial Maturity Date, as applicable, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, (y) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (x)) after giving effect to such
qualification and (z) for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (2) no Default shall have occurred and
is then continuing; and

 

(v)                                 The Obligors shall have delivered to the
Administrative Agent reaffirmations of their respective obligations under the
Loan Documents (after giving effect to the extension), and acknowledgments and
certifications that they have no claims, offsets or defenses with respect to the
payment or performance of any of the Obligations, including, without limitation,
reaffirmations of the Guaranty, executed by the Obligors party thereto.

 

(c)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 11.01 to the contrary.

 

71

--------------------------------------------------------------------------------


 

2.15                        Increase in Facilities.

 

(a)                                 Request for Increase.  Provided that no
Default shall have occurred and is then continuing, upon written notice to the
Administrative Agent, the Borrower may, at any time and from time to time, elect
to increase the aggregate principal amount of the Facilities to an amount not
exceeding $1,150,000,000 by increasing the Revolving Credit Facility, by
increasing the Term Facility and/or by implementing a new term facility on
substantially the same terms as the Term Facility (other than (x) economic terms
and (y) the maturity date thereof, which may in no event be earlier than the
fourth anniversary of the Closing Date, each of which shall be determined by the
Borrower and the Lenders with respect to such new Term Facility) (and after the
Increase Effective Date with respect thereto all references to the “Term
Facility” herein and in any other Loan Documents shall include such new term
facility (each such tranche or new term facility, an “Incremental Facility”, and
after the Increase Effective Date with respect thereto all references to the
“Term Facility” herein and in any other Loan Documents shall include such new
term facility (the “New Term Facility”)); provided that any such request for an
increase shall be in a minimum amount of $25,000,000 or such other amount
reasonably agreed to by the Borrower and the Administrative Agent.

 

Each notice from the Borrower pursuant to this Section 2.15 shall specify the
Facility that it proposes to increase or if it proposes to add a New Term
Facility and the proposed terms of the New Term Facility and the identity of
each Lender and each Eligible Assignee that it has or proposes to approach to
provide all or a portion of such increase (subject in each case to any requisite
consents required under Section 11.06).  Each designated existing Lender shall
notify the Administrative Agent within 20 Business Days whether or not it agrees
to provide all or a portion of such increase and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase.  Any existing Lender approached to provide all or a portion of such
increase may elect or decline, in its sole discretion, to provide all or a
portion of such increase in the applicable Facility offered to it.  Any
designated Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment or its Term Loan, or to
provide any of the New Term Facility, as applicable.  Any Eligible Assignee
providing any portion of such increase in the applicable Facility that is not an
existing Lender shall become a Lender pursuant to a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel (a “New Lender Joinder Agreement”).  The Administrative Agent shall
notify the Borrower and each Lender of the Lenders’ responses to each request
made hereunder.  Incremental Facilities may be provided by any existing Lender
(it being understood that no existing Lender will have an obligation to provide,
and the Borrower shall have no obligation to offer any existing Lender the
opportunity to provide any commitment for, Incremental Facilities) or any
additional Lender pursuant to Section 11.06(b), in each case on terms permitted
under this Section 2.15(b); provided that the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to any additional Lender’s providing such Incremental Facilities
if such consent by the Administrative Agent would be required under Section
11.06(b) for an assignment of Incremental Facilities to such additional Lender.

 

(b)                                 Effective Date and Allocations.  If the
Revolving Credit Facility or the Term Facility is increased or a New Term
Facility is established in accordance with this Section, the Borrower (in
consultation with the Administrative Agent and subject to confirmation by the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent that the conditions precedent set forth in Section 2.15(c)
have been satisfied) shall determine the effective date (each an “Increase
Effective Date”) and the final allocation of such increase among the Appropriate
Lenders and Eligible Assignees.  The Administrative Agent shall promptly notify
the Borrower, the Appropriate Lenders and any party that is to become a Lender
on the Increase Effective Date of the final allocation of such increase and the
Increase Effective Date.  The Administrative Agent is authorized and directed to
amend and distribute to the Lenders, including any party becoming a Lender on
the Increase Effective Date, a revised Schedule 2.01 that gives effect to the
increase and the allocation among the Lenders.

 

(c)                                  Conditions to Effectiveness of Increase. 
As conditions precedent to each such increase, on or prior to the applicable
Increase Effective Date, (i) the Administrative Agent shall have received a
certificate of each Obligor dated as of such Increase Effective Date signed by a
Responsible Officer of such Obligor (x) (1) certifying and attaching the
resolutions adopted by such Obligor approving or consenting to such increase or
(2) certifying that, as of such Increase Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval to increase the aggregate principal amount of the
Facilities to an amount at least equal to $1,150,000,000) are and remain in full
force and effect and have not been modified, rescinded or superseded since the
date of adoption, and (y) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of such Increase Effective Date, except to the
extent that (1) such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, (2) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
shall have occurred and is then continuing, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement duly executed by the Borrower
and each Eligible Assignee that is becoming a Lender in connection with such
increase, which New Lender Joinder Agreement shall be acknowledged and consented
to in writing by the Administrative Agent, and, if such Eligible Assignee is
becoming a Revolving Credit Lender, by the Swing Line Lender and the L/C Issuer
and (y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Revolving Credit Commitment or Term
Loan, as applicable, will be increased, which confirmation, if from a Revolving
Credit Lender, shall be acknowledged and consented to in writing by the Swing
Line Lender and the L/C Issuer, (iii) if requested by the Administrative Agent
or any new Lender or Lender increasing its Revolving Credit Commitment or Term
Loan or any Lender under the New Term Facility, the Administrative Agent shall
have received a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such customary matters concerning the increase in the
aggregate amount of the Facilities as the Administrative Agent may reasonably
request and (iv) the Borrower shall have paid to the Arrangers the fee required
to be paid pursuant to the Fee Letter in connection therewith.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Settlement Procedures.  On each Increase
Effective Date, promptly following fulfillment of the conditions set forth in
clause (c) of this Section 2.15, the Administrative Agent shall notify the
Appropriate Lenders of the occurrence of the increase of the applicable Facility
effected on such Increase Effective Date and the amount of the applicable
Revolving Credit Commitments or additional Term Loans, as the case may be, and
the Applicable Percentage of each Appropriate Lender as a result thereof.  In
the event of an increase in the Term Facility or a New Term Facility, on such
Increase Effective Date each Lender participating in such increase or New Term
Facility shall make a Term Loan to the Borrower equal to its allocated portion
of such increase or New Term Facility.  In the event that an increase in the
Revolving Credit Facility results in any change to the Applicable Revolving
Credit Percentage of any Revolving Credit Lender, then on the Increase Effective
Date, as applicable, (i) the participation interests of the Revolving Credit
Lenders in any outstanding Letters of Credit and Swing Line Loans shall be
automatically reallocated among the Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages after giving effect to
such increase, (ii) any new Revolving Credit Lender, and any existing Revolving
Credit Lender whose Revolving Credit Commitment has increased, shall pay to the
Administrative Agent such amounts as are necessary to fund its new or increased
Applicable Revolving Credit Percentage of all existing Revolving Credit Loans,
(iii) the Administrative Agent will use the proceeds thereof to pay to all
existing Revolving Credit Lenders whose Applicable Revolving Credit Percentage
is decreasing such amounts as are necessary so that each Revolving Credit
Lender’s share of all Revolving Credit Loans, will be equal to its adjusted
Applicable Revolving Credit Percentage, and (iv) the Borrower shall pay any
amounts required pursuant to Section 3.05 on account of the payments made
pursuant to clause (iii) of this sentence.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to any Cash
Collateral provided by the Defaulting Lender).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral,

 

74

--------------------------------------------------------------------------------


 

such funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03,  2.05, 2.17 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, that
(x) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be

 

75

--------------------------------------------------------------------------------


 

restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Delayed Draw Term Lenders”, “Required Term
Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, in the case of a Defaulting Lender that is a Revolving Credit Lender, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to the L/C Issuer or Swing Line Lender hereunder; third, in the case of a
Defaulting Lender that is a Revolving Credit Lender, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default has occurred and is then continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
in the case of a Defaulting Lender that is a Revolving Credit Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default has occurred and is then continuing,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans or L/C Borrowings were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

76

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Unused Fee payable under Section 2.09(a) or any Delayed Draw Term
Unused Fee under Section 2.09(b) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender that is a Revolving
Credit Lender shall be entitled to receive (x) Facility Fees payable under
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
only to the extent allocable to the sum of (1) the outstanding principal amount
of the Revolving Credit Loans funded by it, and (2) its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16 and (y) Letter of Credit Fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16.

 

(C)                               With respect to any Facility Fee or Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  In the case of a Defaulting Lender that is a
Revolving Credit Lender, all or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Credit Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

77

--------------------------------------------------------------------------------


 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, and, with respect to any Defaulting Lender that is a
Revolving Credit Lender, the Swing Line Lender and the L/C Issuer, agree in
writing that a Defaulting Lender shall no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by such Loan
Party or the Administrative Agent, as required by such Laws, to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, as
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or

 

78

--------------------------------------------------------------------------------


 

deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties,

 

79

--------------------------------------------------------------------------------


 

as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender (which solely for purposes of
this Section 3.01(e) shall include the Administrative Agent) that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

80

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originalscopies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originalscopies of IRS Form W-8BEN -E (or IRS Form W-8BEN-E, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originalscopies
of IRS Form W-8BEN -E (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)                              in the case of a foreign Lender, for whom
payments under the Loan Documents constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, executed originalscopies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originalscopies of IRS
Form W-8BEN -E (or IRS Form W-8BEN-E, as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner of payments made under any Loan Documents, executed
originalscopies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form-E (or W-8BEN-E, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign

 

81

--------------------------------------------------------------------------------


 

Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originalscopies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant

 

82

--------------------------------------------------------------------------------


 

Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to any Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Payments made by Administrative Agent.  For
the avoidance of doubt, any payments made by the Administrative Agent to any
Lender shall be treated as payments made by the applicable Loan Party.

 

(h)                                 L/C Issuer and Swing Line Lenders.  For
purposes of this Section 3.01, the term “Lender” shall include the L/C Issuer
and the Swing Line Lender.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Revolving Credit Facility, the
Term Facility and the Delayed Draw Term Facility and the repayment, satisfaction
or discharge of all other Obligations.

 

(j)                                    “Grandfathered” Status.  For purposes of
determining withholding Taxes imposed under FATCA from and after the First
Amendment Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Obligations as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the legal authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market (each, a “Eurodollar Illegality Event”), then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x)

 

83

--------------------------------------------------------------------------------


 

the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. This Section shall supersede any provisions in Section
2.13 to the contrary.

 

                                                During any period in which a
Eurodollar Illegality Event is in effect, the Borrower may request, through the
Administrative Agent, that the Lenders affected by such Eurodollar Illegality
Event confirm that the circumstances giving rise to the Eurodollar Illegality
Event continue to be in effect. If, within thirty Business Days following such
confirmation request, such Lenders have not confirmed the continued
effectiveness of such Eurodollar Illegality Event, then such Eurodollar
Illegality Event shall no longer be deemed to be in effect; provided, that (A)
the Borrower shall not be permitted to submit any such request more than once in
any 30-day period and (B) nothing contained in this Section 3.02 or the failure
to provide confirmation of the continued effectiveness of such Eurodollar
Illegality Event shall in any way affect the Lenders’ right to provide any
additional notices of an Eurodollar Illegality Event as provided in this Section
3.02.

 

3.03                        Inability to Determine Rates. If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof (a) the Administrative Agent determines that (i) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to this clause (a), the “Impacted Loans”), or (b) the
Administrative Agent or the affected Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender (each of (a) through (b), a
“Market Disruption Event”). Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar

 

84

--------------------------------------------------------------------------------


 

Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

During any period in which a Market Disruption Event is in effect, the Borrower
may request, through the Administrative Agent, that the affected Lenders (who
gave such notice), as applicable, confirm that the circumstances giving rise to
the Market Disruption Event continue to be in effect. If, within thirty Business
Days following such confirmation request, the affected Lenders have not
confirmed the continued effectiveness of such Market Disruption Event, then such
Market Disruption Event shall no longer be deemed to be in effect; provided,
that (A) the Borrower shall not be permitted to submit any such request more
than once in any 30 day period and (B) nothing contained in this Section 3.03 or
the failure to provide confirmation of the continued effectiveness of such
Market Disruption Event shall in any way affect the affected Lenders’ right to
provide any additional notices of a Market Disruption Event as provided in this
Section 3.03.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense (excluding any
Tax described in the parenthetical

 

85

--------------------------------------------------------------------------------


 

contained in clause (ii) preceding) affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered. If any Lender or L/C
Issuer determines, in its sole discretion exercised in good faith, that it has
received a refund of any amounts as to which it has been paid by Borrower
pursuant to this Section 3.04(a), an amount equal to such refund (but only to
the extent of the payments made by Borrower under this Section), net of all
out-of-pocket expenses of such Lender or L/C Issuer shall be deducted from the
interest amount payable by Borrower to such Lender or L/C Issuer for the next
subsequent calendar month.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the

 

86

--------------------------------------------------------------------------------


 

Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.

 

(f)                                   Notwithstanding the foregoing, a Lender
will not be entitled to demand, and the Borrower will not be obligated to pay,
any amount under this Section 3.04 to the extent that such demand is applied to
the Loan Parties in a discriminatory manner.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert into any Loan other than a Base Rate Loan on the date or in
the amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of the
replacement of a Lender pursuant to Sections 3.06(b) and 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

87

--------------------------------------------------------------------------------


 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office; provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then, at the request of the Borrower, such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous in any material respect to such Lender or the L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender determines or any Governmental Authority has asserted that it is unlawful
for such Lender or its Lending Office to make, maintain or fund Loans pursuant
to Section 3.02 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive the termination of the Revolving Credit Facility,
the Term Facility and the Delayed Draw Term Facility, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or e-mails (in a .pdf format) or
telecopies (in each case, followed promptly by originals to the extent set forth
below or otherwise requested by the Administrative Agent) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Obligor, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

88

--------------------------------------------------------------------------------


 

(i)                                     executed counterparts of this Agreement,
in such number as requested by Administrative Agent;

 

(ii)                                  a Revolving Credit Note executed by the
Borrower in favor of each Revolving Credit Lender requesting a Revolving Credit
Note, a Term Note executed by the Borrower in favor of each Term Lender
requesting a Term Note and a Delayed Draw Term Note executed by the Borrower in
favor of each Delayed Draw Term Lender requesting a Term Note (which, to the
extent delivered via e-mail (in a .pdf format) or telecopies, shall be followed
promptly by originals);

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Obligor as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Obligor is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Obligor is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in (A) its jurisdiction of organization and (B)
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(v)                                 a favorable opinion of (i) Sullivan &
Cromwell LLP, counsel to the Obligors and (ii) Venable LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Obligors and the Loan Documents as the Administrative
Agent may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each
Obligor and the validity against each Obligor of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since June 30, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) that no
action, suit, investigation or proceeding is pending or, to the knowledge of any
Loan Party, threatened in writing in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or (2)
would reasonably be expected to have a Material Adverse Effect;

 

(viii)                        a Solvency Certificate from the Borrower
certifying that, after giving effect to the transactions to occur on the Closing
Date (including, without limitation, all Credit

 

89

--------------------------------------------------------------------------------


 

Extensions to occur on the Closing Date), the Loan Parties and their
Subsidiaries, taken as a whole and on a consolidated basis, are Solvent ;

 

(ix)                              a duly completed Compliance Certificate,
giving pro forma effect to the transactions to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date);

 

(x)                                 evidence that substantially concurrently
with the Closing Date all Indebtedness under the Existing Facilities (including
all unpaid principal, interest, fees, expenses and other amounts owing
thereunder or in connection therewith) has been repaid in full and all
commitments thereunder have been terminated;

 

(xi)                              the financial statements referenced in Section
5.05(a) and (b) ;

 

(xii)                           such additional assurances or certifications
with respect to satisfaction of the conditions precedent in Article IV as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require; and

 

(xiii)                        the Administrative Agent and each Lender shall
have received all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

(b)                                 Any fees required hereunder or under the Fee
Letter to be paid on or before the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable and documented out-of-pocket fees,
charges and disbursements of outside counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) at least two (2) Business
Days prior to the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

90

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties of the
Borrower and each other Company contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (i)) after giving
effect to such qualification and (iii) that for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  Any such proposed Credit Extension under
the Revolving Credit Facility does not exceed the unused portion of the
Revolving Credit Facility at such time.

 

(d)                                 The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Company
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Company that is
not a Loan Party, to the extent that the failure of such Company to be duly
organized or formed and in good standing would not reasonably be expected to
have a Material Adverse Effect, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of an
Obligor, execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Company of each Loan Document to which such
Company is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Company’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Lien
permitted hereby) under, or require any payment to be made under (i) any
Contractual Obligation to which such Company is a party or affecting such
Company or the properties of such Company, which would reasonably be expected to
have a Material Adverse Effect or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or for the consummation of any of the transactions contemplated hereby.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, or by general equitable principles
relating to enforceability (regardless of whether enforcement is sought at law
or equity).

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present, in all material respects, the financial condition of CIM Urban
Partners, L.P. and PMC Commercial Trust and their respective Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of CIM Urban
Partners, L.P. and PMC Commercial Trust and their respective Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required to be shown pursuant to GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower dated March 31, 2014 and dated June 30, 2014, and the related
consolidated statements of income or operations, shareholders’ equity, and cash
flows for the fiscal quarters ended on such dates, (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present, in all
material respects, the consolidated financial condition of the Borrower as of
the date thereof and its consolidated results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

92

--------------------------------------------------------------------------------


 

(c)                                  Since June 30, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheet
and statements of income and cash flows of the Companies delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery such forecasts (it being understood and agreed that
forecasts, estimates and projections as to future events are not to be viewed as
facts or guaranties of future performance, that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such representations will in fact be realized). As to
statements, information and reports specified as having been derived by the
Borrower from third parties, other than Affiliates of the Borrower or any of its
Subsidiaries, the Borrower represents only that it has no knowledge of any
material misstatement therein.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Company,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or any of its Subsidiaries or
against any of their properties or revenues that (a) challenges the validity or
enforceability of this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) have a reasonable probability of being
determined adversely and if determined adversely would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

5.07                        No Default.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property.  Each Company and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09                        Environmental Compliance.  Except with respect to
any matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither any Company nor any of
its Subsidiaries (i) has failed to comply with any applicable Environmental Law
or to obtain, maintain or comply with any Environmental Permit required under
any applicable Environmental Law, (ii) has incurred any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any facts or conditions that could reasonably be
expected to result in any Environmental Liability.

 

5.10                        Insurance.  The Borrower and its Subsidiaries insure
their properties (after giving effect to self-insurance) in such amounts, with
such deductibles and covering such risks, as are reasonable and prudent, and
customarily carried by companies engaged in similar businesses and owning
similar properties in the respective localities where the Borrower or the
applicable Subsidiary operates.

 

5.11                        Taxes.  Each Company and each of its Subsidiaries
has timely filed all federal, state and other tax returns and reports required
to be filed, and has timely paid all federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their

 

93

--------------------------------------------------------------------------------


 

properties, income or assets otherwise due and payable, except those (i) which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (ii) which would not reasonably be expected to have a Material Adverse
Effect.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
the Companies, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. None of the Unencumbered Properties constitutes a “plan
asset” within the meaning of 29 C.F.R. 2510.3-101 as modified in operation by
Section 3(42) of ERISA.

 

(b)                                 There are no pending or, to the knowledge of
the Companies, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect:
(i) no ERISA Event has occurred, and neither any Company nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) each Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
any Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments for which
the due date has passed; (v) neither any Company nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

(d)                                 Neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan

 

94

--------------------------------------------------------------------------------


 

other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

5.13                        Subsidiaries; Equity Interests; Companies.  Set
forth on Schedule 5.13 is a complete and accurate list of all Companies, showing
as of the Closing Date (as to each Company) the jurisdiction of its
incorporation or organization and the type of organization it is.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Such Company is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  As of the date hereof, no written
information or written data (excluding any forecasts, projections, budgets,
estimates and general market or industry data) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished or publicly disclosed by the
Borrower) when provided and when taken as a whole with all other information or
data provided, furnished or disclosed by the Borrower contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, (i) with respect to projected
financial information, each Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood and agreed that forecasts, estimates and
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Borrower makes no representation that such
representations will in fact be realized) and (ii) as to statements, information
and reports specified as having been derived by the Borrower from third parties,
other than Affiliates of the Borrower or any of its Subsidiaries, the Borrower
represents only that it has no knowledge of any material misstatement therein.

 

5.16                        Compliance with Laws.  Each Company and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

95

--------------------------------------------------------------------------------


 

5.17                        Taxpayer Identification Number.  Each Obligor’s true
and correct U.S. taxpayer identification number is set forth on a list provided
to the Administrative Agent on or prior to the Closing Date, which the
Administrative Agent is authorized to post on the Platform (or, in the case of a
Subsidiary that becomes a Guarantor after the Closing Date, is set forth in the
information provided to the Administrative Agent with respect to such Subsidiary
pursuant to Section 6.12).

 

5.18                        OFAC; Designated Jurisdictions.  No Company, no
Subsidiary of any Company nor, to the knowledge of any Company, any other
Related Party of a Company, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) located, organized or resident in a Designated
Jurisdiction or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, by the Borrower or any Affiliate thereof to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject or target of any Sanctions, or in any other manner that will result in
any violation by any Person (including any Lender, the Arrangers, the
Administrative Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.

 

5.19                        Solvency.  The Companies and their Subsidiaries,
taken as a whole and on a consolidated basis, are Solvent.

 

5.20                        REIT Status.  The Borrower is organized and operated
in a manner that allows it to qualify for REIT Status.

 

5.21                        Unencumbered Properties.  Each Property included in
any calculation of Unencumbered Asset Value or Unencumbered NOI satisfied, at
the time of such calculation, all of the requirements contained in the
definition of “Unencumbered Property Criteria.”

 

5.22                        Anti-Money Laundering Laws; Anti-Corruption Laws.

 

(a)                                 Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
Related Party thereof (i) has violated or is in violation of any applicable
anti-money laundering law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)                                 The Companies and their respective
Subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), or any Letter of Credit shall
remain outstanding, the Loan Parties shall, and shall (as applicable) cause each
of their respective Subsidiaries to (or, solely in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, 6.12 and 6.15, the Borrower shall):

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, on behalf of the Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal year ending December 31, 2014), a consolidated balance sheet of the
Companies as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (or in the case of the December 31, 2014
statements, the figures set forth in the Audited Financial Statements), all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than any such
qualification or exception solely as a result of the Committed Loans becoming
current obligations as a result of the maturity of either Facility during the
fiscal year immediately following the fiscal year for which such statements are
furnished) or any qualification or exception as to the scope of such audit, and
which report shall state that such financial statements fairly present the
consolidated financial condition of the Borrower as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years, or words of
a similar effect (except for changes with which such independent certified
public accountant, if applicable, shall concur and which shall have been
disclosed in the notes to such financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ending September 30, 2014) an
unaudited consolidated balance sheet of the Companies as at the end of such
fiscal quarter, the related unaudited consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related unaudited consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case (commencing with the fiscal quarter ending
March 31, 2015) setting forth in comparative form, as applicable, the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief financial officer, treasurer or controller of the
Borrower as fairly presenting the consolidated financial condition, results of
operations, shareholders’ equity and cash flows of the Companies in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

97

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, forecasts
prepared by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Companies on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the latest Maturity Date occurs).

 

Financial statements from time to time furnished pursuant to this
Section 6.01(a) or (b) shall in form be consistent with the financial statements
referred to in Sections 5.05(a) and (b). As to any information contained in
materials furnished pursuant to Section 6.02(c), the Companies shall not be
separately required to furnish such information under Section 6.01(a) or
(b) above, but the foregoing shall not be in derogation of the obligation of the
Companies to furnish the information and materials described in Sections
6.01(a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, on behalf of the Lenders, in form and detail satisfactory
to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower. Each Compliance Certificate
shall be accompanied by (i) copies of the statements of Net Operating Income
attributable to each Property and Unencumbered NOI attributable to each
Unencumbered Property for such fiscal quarter or year, prepared on a basis
consistent with the Audited Financial Statements and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, together with a
certification by the chief financial officer or chief accounting officer of the
Borrower that the information contained in such statement fairly presents Net
Operating Income attributable to each Property and Unencumbered NOI attributable
to each Unencumbered Property for such periods and (ii) a calculation, in form
and substance satisfactory to the Administrative Agent, of the Current Value and
Unencumbered Asset Value as of the last day of the fiscal period covered by such
Compliance Certificate;

 

(b)                                 promptly after the same are available, and
only to the extent not publicly available on EDGAR, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(c)                                  promptly, except to the extent prohibited
by Law or would reasonably be expected to result in the loss of an
attorney-client privilege or would violate a confidential obligation to a Person
that is not an Affiliate of the Borrower, following any written request
therefor, such other information regarding the operations, business or corporate
affairs or financial condition of the Companies or any of their Subsidiaries, or
compliance with the terms of this Agreement, as the Administrative Agent or the
Required Lenders through the Administrative Agent may reasonably request; and

 

(d)                                 promptly after the assertion or occurrence
thereof, written notice of any action or proceeding against or of any
noncompliance by any Company or any of its Subsidiaries with any

 

98

--------------------------------------------------------------------------------


 

applicable Environmental Law or applicable Environmental Permit that could
reasonably be expected to have a Material Adverse Effect.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Each Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Company hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Company shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Companies or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent,
on behalf of the Lenders:

 

(a)                                 of the occurrence of any Default;

 

99

--------------------------------------------------------------------------------


 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Company or any Subsidiary
thereof, including any determination by the Borrower referred to in
Section 2.10(b);

 

(e)                                  of any announcement by Moody’s or S&P of
any change or possible change in a Debt Rating; provided, that the provisions of
this clause (e) shall not apply until such time, if any, as the Borrower obtains
an Investment Grade Credit Rating; and

 

(f)                                   within ten (10) Business Days of any
Company becoming aware of (i) any Release, or threat of Release, of any
Hazardous Materials in violation of any applicable Environmental Law at any
Property; (ii) any violation of any applicable Environmental Law that any
Company or any of their respective Subsidiaries required to be reported in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) any Unencumbered Property, or (B) any other Property that, in each
case under clauses (i) through (iii) above, could reasonably be expected to have
a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Companies have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04                        Payment of Taxes.  Pay and discharge as the same
shall become due and payable, all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by such
Company or such Subsidiary or (ii) the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, all of (x) its Unencumbered Properties and
(y) its other material properties and equipment necessary in the operation of
its business, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain and cause each
of its Subsidiaries to maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower (after giving effect to any
self-insurance), insurance with respect to its properties and its business
against general liability, property casualty and such other casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent for such businesses.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in accordance with GAAP consistently applied in all material
respects and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Company or such Subsidiary, as the case may
be.

 

6.10                        Inspection Rights.  Except to the extent prohibited
by applicable Law or as would reasonably be expected to result in the loss of
attorney-client privilege, permit representatives and independent contractors of
the Administrative Agent (who may be accompanied by representatives and
independent contractors of any Lender) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, all at the
expense of the Borrower and at such reasonable times during normal business
hours to be mutually agreed in advance; provided, that unless an Event of
Default has occurred and is continuing, (i) only one such inspection per
calendar year shall be at the expense of the Borrower and (ii) there shall be no
more than two inspections in any calendar year.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes, including for repaying Indebtedness,
financing acquisitions, funding working capital and capital expenditures and
Restricted Payments and Investments to the extent otherwise permitted hereunder,
and, in each case, related fees and expenses, not in contravention of any Law or
of any Loan Document.

 

101

--------------------------------------------------------------------------------


 

6.12                        Additional Unencumbered Properties and Guarantors.

 

(a)                                 If at any time the Borrower desires to
include as an Unencumbered Property any Proposed Real Estate, prior to any such
inclusion the Borrower shall:

 

(i)                                     notify the Administrative Agent in
writing of its desire to include such Proposed Real Estate as an Unencumbered
Property, which notice shall also include (A) if such inclusion occurs prior to
the Investment Grade Release, a list of each Wholly-Owned Subsidiary, including
each Joint Venture Partner, that is (or will be upon the acquisition or leasing
thereof or upon the acquisition of the owner or lessee thereof) the Direct Owner
or an Indirect Owner thereof and (B) if such inclusion occurs on or after the
Investment Grade Release, a list of each Wholly-Owned Subsidiary of the
Borrower, including each Joint Venture Partner, that is (or will be upon the
acquisition or leasing thereof or upon the acquisition of the owner or lessee
thereof) the Direct Owner or an Indirect Owner thereof and that has at such time
provided a Guarantee of any other Unsecured Debtat such time is a borrower or a
guarantor of, or is otherwise obligated in respect of, any Unsecured Debt (other
than, in the case of an Indirect Owner, unsecured Guarantees of Non-Recourse
Debt of a Subsidiary thereof for which recourse to such Indirect Owner is
contractually limited to liability for Customary Recourse Exceptions) (each such
Subsidiary under clause (A) or (B) being referred to hereinafter as a “Proposed
Unencumbered Subsidiary”);

 

(ii)                                  at least 10 days prior to the date such
Proposed Real Estate is to be included as an Unencumbered Property,

 

(A)                               provide the Administrative Agent with the U.S.
taxpayer identification number for each such Proposed Unencumbered Subsidiary,
and

 

(B)                               provide the Administrative Agent, on behalf of
the Lenders, with all documentation and other information concerning each such
Proposed Unencumbered Subsidiary that the Administrative Agent or any Lender may
reasonably request in order to comply with their obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act;

 

(iii)                               cause each such Proposed Unencumbered
Subsidiary to execute and deliver a joinder agreement in substantially the form
attached hereto as Exhibit F; and

 

(iv)                              deliver to the Administrative Agent (1) the
items referenced in Section 4.01(a)(iii), (iv) and (vi) with respect to such
Proposed Unencumbered Subsidiary and (2) as and to the extent reasonably
requested by the Administrative Agent, deliver to the Administrative Agent a
favorable opinion of counsel, which counsel shall be reasonably acceptable to
the Administrative Agent, addressed to the Administrative Agent and each Lender,
as to matters concerning such Proposed Unencumbered Subsidiary and the Loan
Documents as the Administrative Agent may reasonably request.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, in the event that the results of any such “know
your customer” or similar investigation conducted by the Administrative Agent or
any Lender with respect to any Proposed Unencumbered Subsidiary are not
reasonably satisfactory to the Administrative Agent or any Lender, such
Subsidiary shall not

 

102

--------------------------------------------------------------------------------


 

be permitted to become a Guarantor, and for the avoidance of doubt no Property
owned or ground leased by such Subsidiary shall be included as an Unencumbered
Property, as applicable, without the prior written consent of the Administrative
Agent.

 

6.13                        Compliance with Environmental Laws.  Comply, and use
its commercially reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits relating to such
properties; obtain and renew all material Environmental Permits necessary for
its operations and properties; and conduct any required investigation, study,
sampling and testing, and undertake any required cleanup, response, removal,
remedial or other action necessary to remove, remediate and clean up all
Hazardous Materials at, on, under or emanating from any of the properties owned,
leased or operated by it in accordance with the requirements of all applicable
Environmental Laws; provided, however, that Companies and their Subsidiaries
shall not be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon request by the
Administrative Agent, (a) correct any material defect or manifest error that may
be discovered in any Loan Document and (b) do, execute and take any and all such
further acts, deeds, certificates and assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

6.15                        Maintenance of REIT Status; New York Stock Exchange
or NASDAQ Listing.  At all times (a) continue to be organized and operated in a
manner that will allow the Borrower to qualify for REIT Status and (b) cause at
least one class of the common Equity Interests of the Borrower to be listed on
the New York Stock Exchange or The NASDAQ Stock Market.

 

6.16                        Anti-Corruption Laws.  Conduct its businesses in
compliance with applicable anti-corruption laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), or any Letter of Credit shall
remain outstanding, the Loan Parties shall not, nor shall they permit (as
applicable) any of their respective Subsidiaries to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien or Negative Pledge upon (a) any Unencumbered Property (or the right to
receive any income fromtherefrom or proceeds of any thereof) orthereof, in each
case, other than Permitted Property Encumbrances or (b) any Equity Interest of
any Unencumbered Property Subsidiary or the right to receive any income
therefrom or proceeds thereof, in each case, other than Permitted Equity
Encumbrances, or sign, file or authorize under the Uniform Commercial Code of
any jurisdiction a financing statement that includes in its collateral
description any portion of any Unencumbered Property or any Equity Interest of
any Unencumbered Property Subsidiary.

 

103

--------------------------------------------------------------------------------


 

7.02                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower or its
Subsidiaries in the form of cash or Cash Equivalents, and Investments in the
ordinary course of business consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit;

 

(b)                                 Investments made by a Company in any other
Company that is consolidated with the Borrower for financial reporting purposes
under GAAP;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or lessees;

 

(d)                                 Investments in unimproved land holdings
(including through the purchase or other acquisition of all of the Equity
Interests of any Person that owns unimproved land holdings) so long as the
aggregate amount of Investments made in reliance on this clause (d) does not at
any time exceed (i) 5% of the Total Asset Value and (ii) taken together with the
aggregate amount of Investments made in reliance on clauses (e) through (g) of
this Section 7.02, 35% of the Total Asset Value;

 

(e)                                  Investments (whether originated or acquired
by the Borrower or a Subsidiary thereof) consisting of mortgage loans,
commercial loans, mezzanine loans and notes receivable (including construction
and repositioning loans, but excluding “SBA 7(a) Loans, subject to secured
borrowings” (i.e., sold portion of SBA 7(a) Loans)) so long as the aggregate
amount of Investments made in reliance on this clause (e) does not at any time
exceed (i) 20% of the Total Asset Value and (ii) taken together with the
aggregate amount of Investments made in reliance on clauses (d), (f), and (g) of
this Section 7.02, 35% of the Total Asset Value;

 

(f)                                   Investments in respect of construction in
progress so long as the aggregate amount of Investments made in reliance on this
clause (f) does not at any time exceed (i) 25% of the Total Asset Value and (ii)
taken together with the aggregate amount of Investments made in reliance on
clauses (d), (e), and (g) of this Section 7.02, 35% of the Total Asset Value;

 

(g)                                  Investments in any Unconsolidated
Affiliates (including through the purchase or other acquisition of Equity
Interests of any Unconsolidated Affiliate) so long as the aggregate amount of
Investments made in reliance on this clause (g) does not at any time exceed (i)
20% of the Total Asset Value and (ii) taken together with the aggregate amount
of Investments made in reliance on clauses (d) through (f) of this Section 7.02,
35% of the Total Asset Value;

 

(h)                                 Guarantees permitted under Section 7.03; and

 

(i)                                     other Investments by the Companies and
their Subsidiaries (excluding Investments of the types described in clauses (a)
through (h) of this Section 7.02, whether or not permitted under such clauses);

 

provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (b) or (d) through (i) of this Section 7.02 be consummated
if, (i) immediately before or

 

104

--------------------------------------------------------------------------------


 

immediately after giving effect thereto, a Default shall have occurred and be
continuing or would result therefrom or (ii) the Companies would not be in
compliance, on a Pro Forma Basis, with the provisions of Section 7.11.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness unless (a) no Default has occurred and is continuing
immediately before and immediately after the incurrence of such Indebtedness and
(b) immediately after giving effect to the incurrence of such Indebtedness, the
Companies shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11.

 

7.04                        Fundamental Changes; Dispositions.  Merge, dissolve,
liquidate, consolidate with or into another Person, make any Disposition or, in
the case of any Subsidiary of the Borrower, issue, sell or otherwise Dispose of
any of such Subsidiary’s Equity Interests to any Person, unless:

 

(a)                                 no Default has occurred and is continuing
immediately before and after such transaction;

 

(b)                                 immediately after giving effect thereto, the
Companies shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11;

 

(c)                                  the representations and warranties of the
Borrower and each other Company contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date thereof and immediately after giving effect
thereto, except (1) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such applicable date (including such earlier date set forth in
the foregoing clause (1)) after giving effect to such qualification and (3) for
purposes of this Section 7.04, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and

 

(d)                                 in the event of any Disposition of an
Unencumbered Property for which a Direct Owner or an Indirect Owner is a
Guarantor hereunder or a Disposition of any such Direct Owner or Indirect Owner,
the provisions of Section 11.19(b) or (c), as applicable, shall be satisfied;

 

provided, that, neither the Borrower nor CIM Urban Partners, L.P. may merge,
dissolve or liquidate or consolidate with or into any other Person.

 

7.05                        Minimum Property Condition.  Fail to satisfy the
Minimum Property Condition at any time.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so if an Event of Default has occurred and is continuing or
would result therefrom, except that the following shall be permitted:

 

105

--------------------------------------------------------------------------------


 

(a)                                 the Borrower and each Subsidiary thereof may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person;

 

(b)                                 each Subsidiary of the Borrower may declare
and make Restricted Payments ratably to the holders of such Subsidiary’s Equity
Interests according to their respective holdings of the type of Equity Interest
in respect of which such Restricted Payment is being made; and

 

(c)                                  the Borrower may declare and pay pro rata
dividends on its Equity Interests, or make pro rata distributions with respect
thereto, in an amount for any fiscal year of the Borrower not to exceed such
amount of funds required to be distributed to its equityholders in order for the
Borrower to (x) maintain its REIT Status for U.S. federal and state income tax
purposes and (y) avoid the payment of U.S. federal or state income or excise
tax; provided, that no cash Restricted Payments will be permitted following
acceleration of any amount owing under either of the Facilities or during the
existence of an Event of Default arising under Section 8.01(f) or (g).

 

If at the time of declaration any Restricted Payment is permitted by this
Section 7.06, the making of such Restricted Payment shall be deemed permitted.

 

7.07                        Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the Closing Date (which businesses as of
the Closing Date include any Investment that would be permitted by Section
7.02(e)), or any business substantially related, complementary, ancillary or
incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on terms substantially as favorable
to the Borrower or a Subsidiary thereof as would be obtainable by the Borrower
or such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to Investments and Restricted Payments expressly permitted hereunder.
The parties hereto agree that the transactions pursuant to the agreements, as in
effect on the date hereofClosing Date, and the proposed strategic initiative set
forth in Schedule 7.08 are (or will be in the case of the strategic initiative)
on terms substantially as favorable to the Borrower or a Subsidiary thereof as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (i) of any SubsidiaryCompany to make
Restricted Payments to any Companythe Borrower or any Wholly Owned Subsidiary
that is a Direct Owner or Indirect Owner of an Unencumbered Property, or to
otherwise transfer propertyany Unencumbered Property, or the right to receive
any income therefrom or proceeds thereof, to any Company, (ii) of any Obligor
(other than the Borrower)any Unencumbered Property Subsidiary to Guarantee the
Indebtedness of the Borrower arising under any Loan Document or (iii) of any
Companyany Obligations or (iii) any Unencumbered Property Subsidiary, any
Controlled Joint Venture or any Controlled Venture Subsidiary to create, incur,
assume or suffer to exist Liens or Negative Pledges on any Unencumbered Property
(other than Permitted Pari Passu Requirements)on (x) any Unencumbered Property
or the right to receive any income therefrom or proceeds thereof,

 

106

--------------------------------------------------------------------------------


 

in each case, other than Permitted Property Encumbrances or (y) any Equity
Interest of any Unencumbered Property Subsidiary, any Equity Interest of any
Controlled Joint Venture owned by a Joint Venture Partner, any Equity Interest
of any Controlled Joint Venture Subsidiary that owns an Unencumbered Property,
or the right to receive any income therefrom or proceeds thereof, in each case,
other than Permitted Equity Encumbrances; provided, however, that clause (i)
above shall not prohibit customary limitations on Restricted Payments or
Negative Pledges (A) provided in favor of any holder of Secured Indebtedness of
a Subsidiary so long as (1) such Subsidiary is not an Unencumbered Property
Subsidiary, a Controlled Joint Venture Subsidiary that owns an Unencumbered
Property or a Controlled Joint Venture that owns a Controlled Joint Venture
Subsidiary that owns an Unencumbered Property and (2) such Secured Indebtedness
is permitted under Sections 7.03, (B) contained in (1) any agreement in
connection with a Disposition permitted by Section 7.04 (provided that such
limitation shall only be effective against the assets or property that are the
subject of such Disposition) or (2) the constituent documents of, or joint
venture agreements or other similar agreements entered into in the ordinary
course of business that are applicable solely to, a non-Wholly Owned Subsidiary
that is not a Controlled Joint Venture Subsidiary that owns an Unencumbered
Property or a Controlled Joint Venture that owns a Controlled Joint Venture
Subsidiary that owns an Unencumbered Property and (C) that constitute Permitted
Pari Passu Provisions.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  Permit the Maximum
Leverage Ratio to exceed 60% as of any date.

 

(b)                                 Maximum Secured Leverage Ratio.  Permit the
Maximum Secured Leverage Ratio to exceed 40% as of any date.

 

(c)                                  Maximum Secured Recourse Leverage Ratio. 
Permit the Maximum Secured Recourse Leverage Ratio to exceed 10% as of any date.

 

(d)                                 Minimum Fixed Charge Coverage Ratio.  Permit
the Minimum Fixed Charge Coverage Ratio to be less than 1.50:1.00 as of the last
day of any fiscal quarter of the Borrower.

 

(e)                                  Intentionally Omitted

 

(f)                                   Minimum Unencumbered Interest Coverage
Ratio.  Permit the Minimum Unencumbered Interest Coverage Ratio to be less than
1.75:1.00 as of the last day of any fiscal quarter of the Borrower.

 

(g)                                  Maximum Unencumbered Leverage Ratio. 
Permit the Maximum Unencumbered Leverage Ratio to exceed 60% as of any date.

 

107

--------------------------------------------------------------------------------


 

7.12                        Accounting Changes.  Make any change in (a)
accounting policies or reporting practices, except as required or permitted by
GAAP, or (b) fiscal year.

 

7.13                        Amendments of Organization Documents.  At any time
cause or permit any Obligor’s Organization Documents to be modified, amended,
amended and restated or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent
and the Required Lenders, if such changes would adversely affect such Obligor’s
ability to repay the Obligations.

 

7.14                        Sanctions; Anti-Money Laundering Laws;
Anti-Corruption Laws.

 

(a)                                 Directly or indirectly, engage in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated in any applicable law, regulation or other binding measure by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering or violate these laws or any other applicable
anti-money laundering law or engage in these actions.

 

(b)                                 Directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

(c)                                  Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Obligor fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation (whether upon demand at maturity, by reason of acceleration
or otherwise) or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Company fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, 6.02, 6.03, 6.05 (with respect to the Borrower), 6.11, 6.12, or Article
VII or Article X; or

 

(c)                                  Other Defaults.  Any Company fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days; or

 

108

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Company herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be incorrect
or misleading in any respect after giving effect to such qualification when made
or deemed made; or

 

(e)                                  Cross-Default.

 

(i)                                     Any Company (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Debt or Guarantee
of Recourse Debt (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), individually or in the aggregate
with all other Indebtedness as to which such a failure exists, of more than the
Threshold Amount for Recourse Debt, or (B) fails to observe or perform any other
agreement or condition relating to any Recourse Debt or Guarantee of Recourse
Debt having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), individually or in the aggregate
with all other Indebtedness as to which such a failure exists, of more than the
Threshold Amount for Recourse Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded;

 

(ii)                                  Any Company (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Non-Recourse Debt or Guarantee of
Non-Recourse Debt having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement), individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of more
than the Threshold Amount for Non-Recourse Debt, or (B) fails to observe or
perform any other agreement or condition relating to any Non-Recourse Debt or
Guarantee of Non-Recourse Debt having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of more than the Threshold Amount for Non-Recourse Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the

 

109

--------------------------------------------------------------------------------


 

holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

 

(iii)                               there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Company is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Company is an Affected
Party (as so defined) and, in either event, the aggregate Swap Termination
Values owed by any Company as a result thereof is greater than the Threshold
Amount for Recourse Debt; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Company
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 consecutive calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  (i)
Any Company becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Company (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $25,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is financially sound and reputable, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during  which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $25,000,000, or (ii) any Company or any ERISA Affiliate fails to

 

110

--------------------------------------------------------------------------------


 

pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Company or any other Person contests in any manner the validity
or enforceability of any provision of any Loan Document; or any Company denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     REIT Status.  The Borrower shall, for
any reason, fail to maintain its REIT Status, after taking into account any cure
provisions set forth in the Code that are complied with by the Borrower.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents and applicable Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After an exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso

 

111

--------------------------------------------------------------------------------


 

to Section 8.02), any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Delayed Draw Term Unused Fees,
Facility Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Lender Swap Agreements and Lender Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been made) have been paid in full, to the
Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Companies to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

 

Notwithstanding the foregoing, Obligations arising under Lender Swap Agreements
and Lender Cash Management Agreements shall be excluded from the application
described above if the

 

112

--------------------------------------------------------------------------------


 

Administrative Agent has not received a Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank (except if such Hedge Bank or Cash
Management Bank is the Administrative Agent or an Affiliate of the
Administrative Agent), as the case may be. Each Hedge Bank or Cash Management
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Company shall have rights as a third party beneficiary of
any of such provisions (other than Sections 9.06 and 9.10). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan

 

113

--------------------------------------------------------------------------------


 

Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and

 

114

--------------------------------------------------------------------------------


 

shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to the approval of the Borrower so long as no Event of
Default has occurred and is then continuing (such approval not to be withheld or
delayed unreasonably), to appoint a successor, which shall be a commercial bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, subject to the approval of the Borrower so long as no Event of
Default has occurred and is then continuing (such approval not to be withheld or
delayed unreasonably), appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to

 

115

--------------------------------------------------------------------------------


 

hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(j) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns
as anthe L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as the L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it

 

116

--------------------------------------------------------------------------------


 

will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Company, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Guaranty Matters.  Without limiting the provisions
of Section 9.09, each Lender (including in its capacity as a potential Cash
Management Bank and potential Hedge Bank) and the

 

117

--------------------------------------------------------------------------------


 

L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under the Guaranty
if required or permitted pursuant to Section 11.19 hereof.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

9.11                        Lender Swap Agreements and Lender Cash Management
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefit of the provisions of Section 8.03 or
the Guaranty by virtue of the provisions of this Agreement or any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Lender Cash Management Agreements and Lender Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank (except if such Hedge Bank or Cash
Management Bank is the Administrative Agent or an Affiliate of the
Administrative Agent), as the case may be.  The Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements in the case of a termination of this
Agreement and the Facilities.

 

ARTICLE X.  CONTINUING GUARANTY

 

10.01                 Guaranty.  Each Guarantor, jointly and severally with the
other Guarantors, hereby absolutely, irrevocably and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document, any Lender Cash Management Agreement
or Lender Swap Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, reasonable and
documented out-of-pocket attorneys’ fees and expenses incurred in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided, that (i) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and (ii) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount (taking into account any amounts
payable to such Guarantor under Section 10.10) that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  Notwithstanding anything to the contrary contained herein or elsewhere, no
Guarantor shall by virtue of the joint and several nature of its obligations
under this Guaranty and the other Loan Documents be liable for any Guaranteed
Obligations that

 

118

--------------------------------------------------------------------------------


 

constitute Excluded Swap Obligations with respect to such Guarantor.  The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantors, and conclusive for the purpose of establishing the
amount of the Guaranteed Obligations absent manifest error.  This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

10.02                 Rights of Lenders.  Each Guarantor consents and agrees
that the Creditor Parties may, at any time and from time to time, without notice
or demand, without the consent of such Guarantor, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, sell, or otherwise dispose of, or impair or
fail to perfect any Lien on, any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
any other Guarantor or one or more of any endorsers or other guarantors of any
of the Guaranteed Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors under this Guaranty or which, but for this provision, might operate
as a discharge of one or more of the Guarantors.

 

10.03                 Certain Waivers.  Each Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrower, any other
Company or any other guarantor of the Guaranteed Obligations or any part
thereof, or the cessation from any cause whatsoever (including any act or
omission of any Creditor Party) of the liability of the Borrower (other than the
defense of prior payment in full of the Guaranteed Obligations); (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any requirement
to proceed against the Borrower or any other Company, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
power of any Creditor Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and
(f) to the fullest extent permitted by law, any and all other defenses (other
than the defense of prior payment in full of the Guaranteed Obligations) or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

 

10.04                 Obligations Independent.  The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations

 

119

--------------------------------------------------------------------------------


 

and the obligations of any other guarantor of the Guaranteed Obligations or any
part thereof, and a separate action may be brought against any Guarantor to
enforce this Guaranty whether or not the Borrower or any other Person is joined
as a party. For the avoidance of doubt, all obligations of each Guarantor under
this Guaranty are joint and several obligations of all the Guarantors.

 

10.05                 Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty (other than contingent
obligations for which no claim has been made) have been paid and performed in
full and the Commitments and the Facilities are terminated, and all Letters of
Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer.  If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust by such Guarantor for the
benefit of the Creditor Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

10.06                 Termination.  This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty (other
than contingent obligations for which no claim has been made) are paid in full
in cash and the Commitments and the Facilities with respect to the Guaranteed
Obligations are terminated.  Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Creditor Parties exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Creditor Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantors under this
paragraph shall survive termination of this Guaranty.

 

10.07                 Subordination.  Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of any Company owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to such Guarantor as subrogee of the Creditor
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the payment in full in cash of all Guaranteed Obligations; provided that such
Guarantor may receive regularly scheduled payments of principal and interest on
such obligations and indebtedness from any Company, except upon the occurrence
and continuance of an Event of Default. If any amounts are paid to any Guarantor
in violation of the foregoing subordination, then such amounts shall be held in
trust for the benefit of the Creditor Parties and shall forthwith be paid to the
Creditor Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.  If the Creditor Parties so request, any such obligation
or indebtedness of the Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Administrative Agent on account

 

120

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of any Guarantor under this Guaranty.

 

10.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.

 

10.09                 Condition of the Companies.  Each Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Companies and any other guarantor of the Guaranteed
Obligations such information concerning the financial condition, business and
operations of the Companies and any such other guarantor as such Guarantor
requires, and that none of the Creditor Parties has any duty, and such Guarantor
is not relying on the Creditor Parties at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Company or any other guarantor of the Guaranteed Obligations
(such Guarantor waiving any duty on the part of the Creditor Parties to disclose
such information and any defense relating to the failure to provide the same).

 

10.10                 Contribution(a).  At any time a payment in respect of the
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Guaranteed Obligations under this Guaranty. 
At any time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in full in cash and the Commitments and the Facilities with
respect to the Guaranteed Obligations are terminated and all Letters of Credit
have been cancelled, have expired or terminated or have been collateralized to
the satisfaction of the Administrative Agent and the L/C Issuer, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.10 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Guaranteed Obligations and any
other obligations owing under this

 

121

--------------------------------------------------------------------------------


 

Guaranty.  As used in this Section 10.10, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.10, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until after all Guaranteed Obligations and
any other amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) are paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Obligations are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

 

10.11                 Keepwell.  Each Obligor that is a Qualified ECP Guarantor
at the time the Guaranty by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Guaranteed Obligations have been paid and performed in full. Each Qualified
ECP Guarantor intends this Section 10.11 to constitute, and this Section 10.11
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE XI.  MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Company therefrom, shall be effective unless in
writing signed by the Required Lenders (or, to the extent such amendment or
waiver (i) changes the definition of “Required Revolving Lenders”, “Required
Term Lenders”, “Required Delayed Draw Term Lenders” or “Appropriate Lenders”,
each Lender under the applicable Facility or (ii) waives any obligation of the
Borrower to pay Letter of Credit Fees at the Default Rate, the Required
Revolving Lenders), the Borrower and any

 

122

--------------------------------------------------------------------------------


 

applicable Company, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(i) the Administrative Agent and the Borrower may, without the consent of any
Lender or any Guarantor then party hereto, amend this Agreement to add a
Subsidiary as a “Guarantor” hereunder pursuant to a joinder agreement in
substantially the form of Exhibit F and (ii) notwithstanding the foregoing
provisions of this Section 11.01 (including the first proviso above), no such
amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders, the Required Term Lenders or the Required Delayed Draw Term Lenders, as
the case may be;

 

(c)          extend (except as provided in Section 2.14) or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(f)            change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in the first paragraph of this Section 11.01), without
the written consent of each Lender;

 

(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or

 

(i)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the

 

123

--------------------------------------------------------------------------------


 

Term Facility, each Term Lender, (ii) if such Facility is the Delayed Draw Term
Facility, each Delayed Draw Term Lender and (iii) if such Facility is the
Revolving Credit Facility, each Revolving Credit Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended (except as provided in Section 2.14)
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a disproportionately adverse manner relative to
other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, the Administrative Agent,
with the consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document so long as such
amendment, modification or supplement does not impose additional obligations on
any Lender; provided that the Administrative Agent shall promptly give the
Lenders notice of any such amendment, modification or supplement.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (i) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case subject to the limitations in
Section 2.15, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder with the written consent of the Administrative
Agent and the Lenders providing such additional facilities, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by such Lenders, the Lenders providing such
additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

In addition, notwithstanding any provision herein to the contrary, the Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more of the facilities hereunder (including

 

124

--------------------------------------------------------------------------------


 

any revolving credit or term loan additional facilities added hereto pursuant to
the immediately preceding paragraph) (each facility subject to such a Loan
Modification Offer, an “Affected Facility”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower, as the case may be. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Permitted Amendments shall become effective (i) only with
respect to the Loans and/or Commitments of the Lenders of the Affected Facility
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) (ii) only to the extent the Accepting Lenders constitute at least a
majority of the Lenders of the Affected Facility, (iii) in the case of any
Accepting Lender, only with respect to such Lender’s Loans and Commitments of
such Affected Facility as to which such Lender’s acceptance has been made and
(iv) only if (x) all Accepting Lenders shall be treated on a pro rata basis and
(y) all non-Accepting Lenders shall be treated on a pro rata basis.  Upon the
acceptance of a Loan Modification Offer by the requisite Lenders, the applicable
Loan Parties and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation (which may include legal opinions, board
resolutions and/or certificates consistent with those delivered on the Closing
Date) as the Administrative Agent shall reasonably specify to evidence the
acceptance of the Permitted Amendments and the terms and conditions thereof. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of such Permitted Amendments. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Permitted Amendments, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of such Permitted Amendment and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Facility.  For avoidance of doubt, notwithstanding Accepting Lenders agreeing to
a Permitted Amendment, non-Accepting Lenders’ Loans, Commitments, rights,
remedies and existing obligations will in no way be deemed as modified or waived
and are otherwise not affected by the Permitted Amendment.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Company, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its

 

125

--------------------------------------------------------------------------------


 

Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Companies).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, the L/C Issuer or a Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Company,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Company’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic

 

126

--------------------------------------------------------------------------------


 

platform or electronic messaging service, or through the Internet.  In addition,
in no event shall any Agent Party have any liability to any Company, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Loan Parties, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier, telephone number or electronic mail address for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to one or more of the Borrower and its Subsidiaries or
their respective securities for purposes of United States Federal or state
securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Obligor shall jointly and
severally indemnify the Administrative Agent, the L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

127

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligors or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay, or cause to be paid,
(i) all reasonable and documented out-of-pocket fees and expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates
(including but not limited to (a) the reasonable and documented fees, charges
and disbursements of one outside legal counsel for the Administrative Agent and,
if reasonably deemed necessary by the Administrative Agent or Arrangers, one
local counsel retained in any material jurisdiction and (b) due diligence
expenses), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable and documented fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification.  The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Arrangers, the Swing Line Lender, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, (and will reimburse each Indemnitee as the same are
incurred for) any and all losses, claims, damages, liabilities and

 

128

--------------------------------------------------------------------------------


 

expenses (including, without limitation, the reasonable fees, disbursements and
other charges of one outside counsel for the Administrative Agent and one
outside counsel for the other Indemnitees, unless such other Indemnitees cannot
be represented by one outside counsel due to actual or asserted conflicts of
interest, in which case the other Indemnitees shall be indemnified from and
against and reimbursed for the reasonable and documented fees, disbursements and
other charges of such number of other counsel as are necessary in light of such
conflicts of interests), arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the any
Company or any of its Subsidiaries, or any Environmental Liability related to
any Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Company or any of such Company’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a dispute solely among Indemnitees and not involving any act
or omission of the Borrower or any of its Affiliates (other than, with respect
to the Administrative Agent, any of the Arrangers or any other agent or arranger
under this Agreement, any dispute involving such Person in its capacity or in
fulfilling its role as such).  Without limiting the provisions of
Section 3.01(d), this Section 11.04(b) shall not apply with respect to Taxes
covered by Section 3.01, other than any Taxes that represent losses, claims,
damages, liabilities or related expenses arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under Section 11.04(a) or (b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Arrangers, the
Swing Line Lender, the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Arrangers, the Swing Line Lender, the L/C Issuer or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger,

 

129

--------------------------------------------------------------------------------


 

the Swing Line Lender or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swing Line Lender or the L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this Section 11.04(c) are
subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Company shall assert, and each Company hereto
hereby waives and acknowledges that no other Person shall have, any claim
against any Indemnitee, in each case on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee) arising out of, in connection with, or as
a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Revolving Credit Facility, the Term
Facility and the Delayed Draw Term Facility and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or the L/C Issuer and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

130

--------------------------------------------------------------------------------


 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Company may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consent shall
be null and void) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000, in the
case of any assignment in respect of any Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and

 

131

--------------------------------------------------------------------------------


 

concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, or an Affiliate or Approved Fund of a Lender, in
respect of the applicable Facility; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if (1) with respect to the
Revolving Credit Facility, an assignment is to a Person that is not a Revolving
Credit Lender, (2) with respect to the Term Facility, an assignment is to a
Person that is not a Lender or an Affiliate or Approved Fund of a Lender,
(3) with respect to a Delayed Draw Term Commitment, an assignment is to a Person
that is not a Delayed Draw Term Lender, (4) with respect to a Delayed Draw Term
Loan, an assignment is to a Person that is not a Lender or an Affiliate or
Approved Fund of a Lender; and

 

(C)          the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility that is
not to a Revolving Credit Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
and shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Company or any Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder,

 

132

--------------------------------------------------------------------------------

 


 

would constitute any of the foregoing Persons described in this clause (B),
(C) a Disqualified Institution or (D) to a natural person.  The Administrative
Agent shall have no responsibility or liability for monitoring or enforcing the
list of Disqualified Institutions or for any assignment of any Loan or
Commitment or any other rights of a Lender hereunder or for the sale of any
participation, in either case, to a Disqualified Institution.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to (i) the assignee Lender and/or (ii) in the
case of a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (other than a purported assignment or transfer to a Disqualified
Lender) shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative

 

133

--------------------------------------------------------------------------------


 

Agent’s Office in the United States a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, any other Loan Party or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender, a Disqualified Institution, or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the other Loan Parties, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) provided that the Participant shall be
subject to the requirements and limitations therein as though it were a Lender
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under
Section 11.06(b) and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely

 

134

--------------------------------------------------------------------------------


 

for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign, or grant a security interest in, all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment, or grant of a
security interest, to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment or grant shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee or grantee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b) above, Bank
of America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

135

--------------------------------------------------------------------------------


 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and such disclosure is in connection with such
disclosing Person acting as Administrative Agent, Lender or L/C Issuer), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the disclosing party agrees, to the extent
practicable and permitted by applicable law, to notify the Borrower promptly
prior to such disclosure), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement (in each case, other than any Disqualified Institution) or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
Section 11.01 or (ii) any actual or prospective party (or its Related Parties) 
(in each case, other than any Disqualified Institution) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, except that
no such agreement shall be required in connection with the disclosure to any
such Person of the names of the Disqualified Institutions or the tax
identification numbers of the Loan Parties posted on the Platform, (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or another Loan Party.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent, the Syndication Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the
Commitments.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary thereof relating to the Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a

 

136

--------------------------------------------------------------------------------


 

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided

 

137

--------------------------------------------------------------------------------


 

in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid (or cause the
fee to be paid) to the Administrative Agent the assignment fee (if any)
specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts

 

138

--------------------------------------------------------------------------------


 

under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

139

--------------------------------------------------------------------------------


 

LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, amendment and restatement, waiver or other
modification hereof or of any other Loan Document), each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm’s-length commercial
transactions between the Borrower, each of the other Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative

 

140

--------------------------------------------------------------------------------


 

Agent, each of the Lenders and each of the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Lender or any Arranger has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, any Lender or any Arranger has any obligation to disclose
any of such interests to the Borrower, the other Loan Parties or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, any Lender or any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments, amendments and restatements
or other modifications, Committed Loan Notices, Swing Line Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

141

--------------------------------------------------------------------------------

 

 


 

11.19                 Releases of Guarantors.

 

(a)                                 Investment Grade Release.  If at any time
the Borrower obtains an Investment Grade Credit Rating, the Administrative Agent
shall (at the sole cost of the Borrower and pursuant to documentation reasonably
satisfactory to the Administrative Agent) promptly release all of the
Unencumbered Property Subsidiaries (other than (i) CIM Urban Partners, L.P. and
(ii) any other Unencumbered Property Subsidiary that is a borrower or guarantor
of, or otherwise obligated in respect of, any Unsecured Debt) from their
obligations under the Guaranty (the “Investment Grade Release”), subject to
satisfaction of the following conditions:

 

(i)                                     The Borrower shall have delivered to the
Administrative Agent, on or prior to the date that is ten (10) Business Days (or
such shorter period of time as agreed to by the Administrative Agent) before the
date on which the Investment Grade Release is to be effected, an Officer’s
Certificate,

 

(A)                               certifying that the Borrower has obtained an
Investment Grade Credit Rating, and

 

(B)                               notifying the Administrative Agent and the
Lenders that it is requesting the Investment Grade Release; and

 

(ii)                                  The Borrower shall have submitted to the
Administrative Agent and the Lenders, within one (1) Business Day prior to the
date on which the Investment Grade Release is to be effected, an Officer’s
Certificate certifying to the Administrative Agent and the Lenders that,
immediately before and immediately after giving effect to the Investment Grade
Release,

 

(A)                               no Default has occurred and is continuing or
would result therefrom (including as a result of the failure to satisfy the
Minimum Property Condition), and

 

(B)                               the representations and warranties of the
Borrower and each other Company contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of such release and immediately after giving
effect to such release, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 11.19(a), the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders and the L/C Issuer irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such

 

142

--------------------------------------------------------------------------------


 

Unencumbered Property Subsidiary may reasonably request as is necessary or
desirable to evidence the release of such Unencumbered Property Subsidiary from
its obligations under the Guaranty or the re-designation of such Property to no
longer be an Unencumbered Property, as applicable, which documents shall be
reasonably satisfactory to the Administrative Agent.

 

The Investment Grade Release became effective on April 8, 2015.

 

(b)                                 Release upon certain events prior to an
Investment Grade Release.  At the request of the Borrower, the Administrative
Agent may release any Unencumbered Property Subsidiary other than CIM Urban
Partners, L.P. from its obligations under the Guaranty, or re-designate any
Unencumbered Property such that it is no longer an Unencumbered Property,
subject to satisfaction of the following conditions:

 

(i)          the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the date of the proposed release or
re-designation (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release or
re-designation (a “Release Notice”) which shall identify the Subsidiary or
Property, as applicable, to which it applies and the proposed date of the
release or re-designation,

 

(ii)         the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (A)) after giving effect to such
qualification and (C) for purposes of this Section 11.19(b), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01,

 

(iii)         immediately after giving effect to such release or re-designation
the Companies shall be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11,

 

(iv)         no Default shall have occurred and be continuing (unless such
Default relates solely to, as applicable, (i) an Unencumbered Property owned or
leased, directly or indirectly, by such Unencumbered Property Subsidiary that
the Borrower proposes to release from its obligations under the Guaranty or
(ii) such Unencumbered Property that the Borrower proposes to re-designate as
not Unencumbered Property) or would result under any other provision of this
Agreement after giving effect to such release or re-designation (including as a
result of the failure to satisfy the Minimum Property Condition), and

 

143

--------------------------------------------------------------------------------


 

(v)         the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate certifying that the conditions in clauses (ii) through
(iv) above have been satisfied.

 

Upon the satisfaction of the conditions in clauses (i) through (v) above, each
Unencumbered Property that is owned or ground leased directly or indirectly by
an Unencumbered Property Subsidiary that is the subject of a release pursuant to
this Section 11.19(b) will immediately upon such release cease to be an
Unencumbered Property.

 

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders and the L/C Issuer irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Unencumbered Property
Subsidiary may reasonably request as is necessary or desirable to evidence the
release of such Unencumbered Property Subsidiary from its obligations under the
Guaranty or the re-designation of such Property to no longer be Unencumbered
Property, as applicable, which documents shall be reasonably satisfactory to the
Administrative Agent.

 

(c)                                  Release upon certain events following an
Investment Grade Release.  At the request of the Borrower, the Administrative
Agent may release any Unencumbered Property Subsidiary other than CIM Urban
Partners, L.P. from its obligations under the Guaranty to the extent not already
released under Section 11.19(a), or re-designate any Unencumbered Property such
that it is no longer an Unencumbered Property, subject to satisfaction of the
following conditions:

 

(i)                                     the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date of the
proposed release or re-designation (or such shorter period of time as agreed to
by the Administrative Agent in writing), a Release Notice (which notice shall
identify the Subsidiary or Property, as applicable, to which it applies, the
proposed date of the release or re-designation, as applicable, and specify, in
the case of a release of an Unencumbered Property Subsidiary from its
obligations under the Guaranty, whether the Unencumbered Property Subsidiary to
which such notice relates will be a borrower, or guarantor of, or otherwise be
an obligor of any Unsecured Debtobligated in respect of, any Unsecured Debt
(other than, in the case of an Indirect Owner, unsecured Guarantees of
Non-Recourse Debt of a Subsidiary thereof for which recourse to such Indirect
Owner is contractually limited to liability for Customary Recourse Exceptions)
after giving effect to the requested release),

 

(ii)                                  the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the effective date of such release or
re-designation and, both before and after giving effect to such release or
re-designation, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (A)) after giving effect to such qualification
and (C) for purposes of this Section 11.19(c), the representations and
warranties contained in

 

144

--------------------------------------------------------------------------------


 

subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

 

(iii)                               immediately after giving effect to such
release or re-designation, the Companies shall be in compliance, on a Pro Forma
Basis, with the provisions of Section 7.11,

 

(iv)                              no Default shall have occurred and be
continuing (unless such Default relates solely to, as applicable, (A) an
Unencumbered Property owned or leased, directly or indirectly, by such
Unencumbered Property Subsidiary that the Borrower proposes to release from its
obligations under the Guaranty or (B) such Unencumbered Property that the
Borrower proposes to re-designate as not Unencumbered Property) or would result
under any other provision of this Agreement after giving effect to such release
or re-designation (including as a result of the failure to satisfy the Minimum
Property Condition), and

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate certifying that the conditions in
clauses (ii) through (iv) above have been satisfied.

 

Upon the satisfaction of the conditions in clauses (i) through (v) aboveFor the
avoidance of doubt, if an Unencumbered Property Subsidiary is a borrower or
guarantor of, or otherwise obligated in respect of, any Indebtedness for
borrowed money (other than in the case of an Indirect Owner, unsecured
Guarantees of Non-Recourse Debt of a Subsidiary thereof for which recourse to
such Indirect Owner is contractually limited to liability for Customary Recourse
Exceptions) at the time that it is released from its obligations under the
Guaranty, each Unencumbered Property that is owned or ground leased directly or
indirectly by ansuch Unencumbered Property Subsidiary that is the subject of a
release pursuant to this Section 11.19(c) will immediately upon such release
cease to be an Unencumbered Property.

 

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders and the L/C Issuer irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Unencumbered Property
Subsidiary may reasonably request as is necessary or desirable to evidence the
release of such Unencumbered Property Subsidiary from its obligations under the
Guaranty or the re-designation of such Property to no longer be an Unencumbered
Property, as applicable, which documents shall be reasonably satisfactory to the
Administrative Agent.

 

(d)                                 The Administrative Agent shall promptly
notify the Lenders of any such release hereunder, and this Agreement and each
other Loan Document shall be deemed amended to delete the name of any Guarantor
released pursuant to this Section 11.19.

 

11.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR

 

145

--------------------------------------------------------------------------------


 

SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

[signature pages immediately follow]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------